    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 1 of 31




                  UN
                   ITEDSTATESDISTR
                                 ICTCOURT
                 SOUTHERNDISTR
                             ICTOFNEWYORK


PETRÓLEOSDEVENEZUELA,S
                     .A.
                       ,PDVSA
PETRÓLEO
       ,S.A
          .,andPDVHOLD
                     ING,INC
                           .,

    P
    la
     int
       if
        fsandCoun
                ter
                  cla
                    imD
                      efend
                          ant
                            s,
                                           No
                                            .19C
                                               iv.10023(KPF
                                                          )
    -ag
      ain
        st-

MUFGUNIONBANK
            ,N.A
               .andGLAS
AMERICASLLC
          ,

     D
     efend
         ant
           sandCoun
                  ter
                    cla
                      imP
                        lain
                           ti
                            ffs
                              .



MEMORANDUMOFLAWINOPPOS
                     ITIONTO PDVH’S MOT
                                      IONFORAPART
                                                IAL
     STAYOFEXECUT
                IONOFFINALJUDGMENTPENDINGAPPEAL


       PAUL, WE ISS,RIFKIND ,              LATHAM&WATK     INSLL P
         WHARTON&GARR     ISONLL P         Chr
                                             i s
                                               topherJ.C lark
       Wa
        lt e
           rR iem an                       Ma
                                            tth ewS.S a
                                                      l erno
       Wi
        ll
         i amA .C lareman                  SeanH .M cM ahon
       Jon a
           thanHu  rwit
                      z                    885Th irdAv enu e
       ShaneD .Av idan                     NewYo  rk
                                                   ,NY10022
       ZacharyB .K aye                     Te
                                            l ephone:212 -906-1200
       1285Av  enueo ftheAm  er
                              ica
                                s          Facsimi
                                                 l e
                                                   :212 -751-4864
       NewYo  rk,NY10019   -6064
                                           At
                                            torney
                                                 sforD
                                                     efendan
                                                           tsand
       Te
        l ephone:212 -373-3000
                                           Count
                                               ercla
                                                   imP
                                                     laint
                                                         if
                                                          fs
       Facsimi
             l e
               :212 -757-3990

       PAUL, WE ISS,RIFKIND,
         WHARTON&GARR    ISONLLP
       Rob e
           rtoJ.Gon zal
                      ez(p roha
                              cvi
                                ce)
       2001KS  treet
                   ,NW
       Washington,DC20006 -1047
       Te
        l ephone:202-223-7300
       At
        torney
             sforD
                 efendan
                       t sand
       Count
           ercla
               imP
                 lain
                    tif
                      fs
       (astoNewYor
                 klawi ssue
                          sonly
                              )
       Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 2 of 31




                                                   TABLE OF CONTENTS

                                                                                                                                    Page

Table of Contents ................................................................................................................. i
Glossary and Citation Conventions .....................................................................................v
Preliminary Statement .........................................................................................................1
Background            .....................................................................................................................3
           A.         The 2020 Notes, the Security Interest, and the Power of the Trustee and
                      Collateral Agent to Pursue Nonjudicial Foreclosure and Sale of the
                      Collateral......................................................................................................3
           B.         OFAC Restrictions on the Ability of the Trustee and Collateral Agent to
                      Foreclose on and Sell the Collateral ............................................................5
           C.         This Litigation and the Court’s Judgment ...................................................7
           D.         PDVH’s Motion ...........................................................................................8
Argument              .....................................................................................................................8
I.         PDVH Is Not Entitled to Relief Under Rule 62(b). .................................................9
           A.         Rule 62(b) Applies Only to Money Judgments, and Not to Judgments for
                      Declaratory Relief. .......................................................................................9
           B.         Rule 62(b) Does Not Entitle PDVH to an Injunction Precluding
                      Enforcement of the Indenture and Pledge Agreement. ..............................12
II.        PDVH Is Not Entitled to Relief Under Rule 62(f). ...............................................18
III.       PDVH Has Waived Any Argument for an Injunction Pending Appeal Under Rule
           62(d). 20
IV.        PDVH Is Not Entitled to Seek Relief Against Actual or Beneficial Owners of
           2020 Notes or Other Nonparties. ...........................................................................22
Conclusion            ...................................................................................................................23




                                                                    i
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 3 of 31




                      TABLEOFAUTHOR
                                  ITIES

                                                               Pag
                                                                 e(s
                                                                   )
CASES

Inr
  eBa k
      ery&Con fe
               ction
                   eryUnion&Indu
                               s.In
                                  t’
                                   lPensionFundP ens
                                                   ion
  Plan,
  2013 WL12444540(S.D.N
                      .Y.Jan
                           .29,2013)
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ...
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .11

Bu
 tle
   rv.Ros
        s,
  2017 WL6210843(S
                 .D.N
                    .Y.D
                       ec.7
                          ,2017
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .19

C
entaur
     iShip
         .Ltd
            .v .W
                .Bul
                   kCarr
                       iersKS,
   528F
      .Supp.2d186(S
                  .D.N
                     .Y.2007
                           )..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             .10
                                                               ,11

C
ityofNewYorkv .Di
                str
                  ictCounc
                         il37
                            ,AFSCME,
   2006 WL1465724(Sup.Ct
                       .N.Y.Coun
                               tyApr
                                   .10
                                     ,2006
                                         ).
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .19

C
rys
  tal
    lexIn
        t’
         lCorp.v. Bo
                   livar
                       ianRepub
                              lico
                                 fV ene
                                      z.
                                       ,
  2018 WL4026738(D
                 .D el.Aug
                         .23,2018)
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .14

C
rys
  tal
    lexIn
        t’
         lCorp.v.PDVHIn
                      c.,
  2019 WL6785504(D
                 .Del
                    .Dec.12
                          ,2019
                              )..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .14

D
eut
  scheBankNat
            ’lTr.Co
                  .v. Corn
                         ish
                           ,
  759F.App’x503(7
                thCir
                    .2019)
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           .11
                                                             ,14
                                                               ,15

Do
 ctor’
     sA sso
          cs.
            ,Inc.v
                 . R
                   eine
                      rt&Du ree
                              ,P .C.,
   191F.3d297(2dCi
                 r.1999)
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .22

Donovanv. Fa
           llRiv
               erFoundr
                      yCo.,Inc
                             .,
   696F.2d524(7
              thCi
                 r.1982)
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..10

FD
 ICv .Ann
        -HighAssoc
                 iat
                   es,
  1997 WL1877195(2dCir
                     .De
                       c.2
                         ,1997
                             ).
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            .18
                                                              ,19

F
edera
    lPresc
         rip
           tionS
               erv
                 .,In
                    c.v.Amer
                           icanPha rmaceu
                                        tica
                                           lA ssoc
                                                 iat
                                                   ion,
  636F.2d755(D.C
               .Ci
                 r.1980
                      ).
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .22

F
lat
  ironHea
        lth
          ,Inc
             .v .Car
                   son,
  2020 WL1643396(S.D
                   .N.Y
                      .Ap
                        r.1
                          ,2020
                              )..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..17

F
rommer
     tv.Conkr
            igh
              t,
  639F
     .Supp.2d305(W
                 .D.N
                    .Y.2009
                          ).
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..11

F
ryev.Lage
        rst
          rom,
  2018 WL4935805(S
                 .D.N
                    .Y.O
                       ct
                        .10
                          ,2018
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..17




                                 i
                                 i
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 4 of 31




Gu
 linov.Bd.ofEduc.,
   2019 WL2454094(S
                  .D.N
                     .Y.Jun
                          e12
                            ,2019
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..10

Knowles
      -Car
         terv.F eyon
                   ce,In
                       c.
                        ,
   2017 WL11567528(S
                   .D .N
                       .Y.S
                          ept
                            .23
                              ,2017
                                  )..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .21

LaRouchev.K e
            zer
              ,
   20F.3d68(2dCir
                .1994
                    )..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .20

L
eev
  son v
      . Aqua
           li
            feUSAInc.
                    ,
  2017 WL6541766(E
                 .D.N
                    .Y.D
                       ec.8
                          ,2017
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .15

L
inkCo
    ,Inc
       .v.Nao
            yuk
              iA k
                 ikusa,
  367F.App
         ’x180(2dCir
                   .2010)
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..21

M
etro.Li
      feIns
          .Co.v .R
                 JRNabisco,Inc
                             .,
   906F.2d884(2dCi
                 r.1990
                      )..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .15

Moo
  rev.Nav
        il
         lusTile
               ,In
                 c.,
  2017 WL4326537(S
                 .D.N
                    .Y.S
                       ept
                         .28
                           ,2017
                               )..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           .17
                                                             ,18

Mo
 rgen
    thau v
         .Er
           lbaum,
  5451N.E
        .2d150(N
               .Y.1983
                     ).
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..19

Inr
  eNas
     sauCount
            ySt
              ripSear
                    chCa se
                          s,
  783F
     .3d414(2dC
              ir.2015
                    )..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .14

Inr
  eNewYorkS
          kyl
            ine,Inc
                  .,
  520B
     .R.1(S
          .D.N.Y.2014
                    )..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..21

NLRBv. Wes
         tphal
             ,
   859F
      .2d818(9
             thC
               ir
                .1988
                    )..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ...
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..10

N
ken v
    .Holde
         r,
  556U.S.418(2009
                ).
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ...
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .12
                                                            ,13
                                                              ,20
                                                                ,22

O
ff
 -Whit
     eLLCv .0225XIANGCHUN,
  2020 WL3618963(S
                 .D.N
                    .Y.Ju
                        ly2
                          ,2020
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..22

Op
 timumShipp
          ing&T rad
                  ing
                    ,S.A
                       .v.Pre
                            st
                             ige MarineServs
                                           .Pte
                                              .Ltd.,
   613F
      .Supp.2d502(S
                  .D.N.Y
                       .2009
                           )..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .20

Inr
  ePand
      eff
        ,
  201B
     .R.865(B
            ank
              r.S
                .D.N
                   .Y.1996
                         ).
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .18

Po
 koi
   kv.Dep’
         tofHeal
               thS
                 erv
                   s.
                    ,
  641N
     .Y.S
        .2d881(2dD
                 ep’
                   t1996
                       ).
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..19
                                                              ,20




                                 i
                                 ii
   Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 5 of 31




Inr
  eRes
     iden
        tia
          lCapita
                l,LLC,
  497B
     .R.403(Bankr
                .S.D.N
                     .Y.2013
                           ).
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .15

Inr
  eTowerAuto
           .,Inc
               .,
  VanValk
        enbergexre
                 l.B
                   .G.v.A
                        stru
                           e,
  2010 WL2400455(N.D
                   .N.Y
                      .M ay27
                            ,2010
                                ).
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            .10
                                                              ,21

Sp
 in Mast
       erLtd.v
             .158 ,
   InreW ea
          ther
             fordIn
                  t’
                   lSec
                      .Li
                        tig
                          .,
   2013 WL12185082(S
                   .D.N
                      .Y.Nov.19
                              ,2013
                                  ).
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .21

463F.Supp
        .3d348,380(S
                   .D.N.Y.2020
                             ),adh
                                 eredtoinpa
                                          rton
   r
   econs
       idera
           tion
              ,2020 WL5350541(S
                              .D.N
                                 .Y.S ep
                                       t.4
                                         ,2020
                                             ).
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       .
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              .23

Un
 itedS
     tat
       esv .Pr
             iva
               teSani
                    tat
                      ionIndus
                             .A ss
                                 ’nofNa ssau
                                           /Suf
                                              folk
                                                 ,Inc.
                                                     ,
   44F
     .3d1082(2dCi
                r.1995
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  .20

X
eroxCorp
       .v.JCTBInc.
                 ,
  2019 WL6000997(W.D
                   .N.Y
                      .Nov
                         .14
                           ,2019
                               ).
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             .10

STATUTES

C
.P.L
   .R.§5202
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ...
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 .
                                                                 ..
                                                                  .19

C
.P.L
   .R.§5519
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ...
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..19
                                                                  ,20

OTHERAUTHORITIES

B
lack
   ’sL
     awD
       ict
         ion
           ary(11
                thed
                   .2019
                       )..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ...
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..12

F
red
  eri
    ckH.M i
          lle
            randC ar
                   lS.B  j
                         erre
                            ,10H awklandUCCS  erie
                                                 s§9 -
  609
    :1(2020
          ).
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ...
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .15

F
ede
  ralRu
      leo
        fCiv
           ilP
             roc
               edu
                 re54
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ...
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..7

F
ede
  ralRu
      leo
        fCiv
           ilP
             roc
               edu
                 re62
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ...
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          .pa
                                                            ssim

R
eil
  ly,Ed
      ito
        rs’No
            tes
              ,M  cKinney
                        ’sC onsL awsofNY ,C.P.L
                                              .R.Ch .
   E
   igh
     t,Ar
        t.52.
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ...
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   .19

R
eil
  ly,Pra
       cti
         ceComm  en
                  tary,M cKinney’sConsL aws,Book7B ,C.P.L.R
                                                          .
   §5519
       (c).
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ...
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..20

11AChar
      lesA.Wrigh
               tandArthurR.M il
                              ler
                                ,F ede
                                     r a
                                       lPrac
                                           ticeand
  Pro
    cedur
        e(3ded.2020
                  ).
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ...
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               .21
                                                                 ,22




                                  iv
   Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 6 of 31




                       GLOSSARY AND CITATION CONVENTIONS

This brief uses the following defined terms:

               “56.1 ¶ __” means the Local Rule 56.1 Statement of Undisputed Material
               Facts in Support of Defendant and Counterclaim Plaintiffs’ Motion for
               Summary Judgment, ECF No. 100.

               “2017 Notes” means the 5.25% Senior Notes due 2017 and the 8.5%
               Senior Notes due 2017, both issued by PDVSA.

               “2020 Notes” or “Notes” means the 8.5% Senior Secured Notes due 2020
               issued by PDVSA pursuant to the Indenture.

               “CITGO Holding” means CITGO Holding Inc.

               “Collateral” means PDVH’s pledge of a 50.1% interest in CITGO Holding
               under the Pledge Agreement.

               “Collateral Agent” means defendant and counterclaim plaintiff GLAS
               Americas LLC, the collateral agent of the 2020 Notes.

               “Complaint” means the Complaint for Declaratory and Injunctive relief
               filed by the PDVSA Parties in the above-captioned action on October 29,
               2019, ECF No. 1.

               “Event of Default” has the meaning specified in Section 5.0l(a) of the
               Indenture.

               “Global Notes” means, collectively, the Global Notes to which the
               Indenture refers, and that evidence the obligations of PDVSA, as issuer,
               and PDVSA Petróleo, as guarantor, to Cede & Co., which is the registered
               holder of the 2020 Notes. The Global Notes are attached as Exhibit 6 to
               the Declaration of Christopher J. Clark dated June 10, 2020.

               “Governing Documents” means the Global Note, Indenture, and Pledge
               Agreement for the 2020 Notes.

               “Indenture” means the Indenture dated October 27, 2016, between
               PDVSA as issuer, PDVSA Petróleo as guarantor, the Trustee, the
               Collateral Agent, the Law Debenture Trust Company of New York as
               registrar, transfer agent, and principal paying agent, and Banque
               Internationale à Luxembourg, Société Anonyme as Luxembourg paying
               agent. The Indenture is attached as Exhibit 2 to the Declaration of
               Christopher J. Clark dated June 10, 2020.

               “Judgment” means the Court’s Judgment dated December 1, 2020, ECF
               No. 229.


                                               v
Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 7 of 31




        “PDVH” means plaintiff and counterclaim defendant PDV Holding, Inc.

        “PDVH Mem.” means PDV Holding, Inc.’s Memorandum of Law in
        Support of Motion for Partial Stay of Execution of Final Judgment
        Pending Appeal, ECF No. 234.

        “PDVSA” means plaintiff and counterclaim defendant Petróleos de
        Venezuela, S.A.

        “PDVSA Parties” means PDVSA, PDVSA Petróleo, and PDVH.

        “PDVSA Petróleo” means plaintiff and counterclaim defendant PDVSA
        Petróleo S.A.

        “Pl. Opp. 56.1 ¶ __” means the Plaintiffs’ Response to Defendants’
        Statement of Undisputed Material Facts in Support of Defendants’ Cross-
        Motion for Summary Judgment, ECF No. 153.

        “Pledge Agreement” means the Pledge and Security Agreement dated
        October 28, 2019, between PDVH as pledgor, PDVSA as issuer, PDVSA
        Petróleo as guarantor, the Collateral Agent, and the Trustee. The Pledge
        Agreement is attached as Exhibit 3 to the Declaration of Christopher J.
        Clark dated June 10, 2020.

        “OFAC” means the Office of Foreign Assets Control of the U.S.
        Department of the Treasury.

        “Summary Judgment Order” means the Court’s Opinion and Order, dated
        October 16, 2020.

        “Trustee” means defendant and counterclaim plaintiff MUFG Union
        Bank, N.A., the trustee of the 2020 Notes.




                                    vi
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 8 of 31




                                PRELIMINARY STATEMENT

                 On December 1, 2020, this Court entered judgment ordering PDVSA and

PDVSA Petróleo to pay the Trustee and Collateral Agent $1,924,126,058 in unpaid

principal and interest, and declaring, among other things, that the 2020 Notes and the

Governing Documents are valid and enforceable, that a default has occurred under the

terms of the Indenture, and that the Trustee and Collateral Agent are permitted to exercise

the default remedies set forth in the Indenture and Pledge Agreement, including a sale of

the Collateral. As PDVH acknowledges, the judgment as to PDVH is exclusively

declaratory: it merely affirms the rights and obligations of the parties under the

Governing Documents. It awards no damages against PDVH and grants no injunctive

relief against it.

                 Although PDVH characterizes the relief it seeks as a “stay of execution”

of the Court’s judgment, its motion papers, including its proposed order, make clear that

it is seeking an entirely different remedy—a remedy to which it does not even attempt to

establish a right. The effect of granting PDVH’s motion would not be to stay

enforcement of the judgment. Because the judgment grants only declaratory relief as to

PDVH, there is nothing to enforce. Instead, PDVH seeks to enjoin the Trustee and

Collateral Agent (and a range of nonparties, including holders of the 2020 Notes) from

exercising contractual rights under the Pledge Agreement that exist independent of the

judgment. But under settled law, the Rules on which PDVH relies—subsections (b) and

(f) of Federal Rule of Civil Procedure 62—do not apply to purely declaratory judgments.

Those Rules also do not entitle the moving party to injunctive relief. PDVH has made no

effort to establish a right to injunctive relief under subsection (d) of Rule 62 (which it

does not even cite), and accordingly has waived any request for an injunction.

                                              1
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 9 of 31




               The relief PDVH seeks would impair the rights of the Trustee and the

Collateral Agent and, ultimately, those of the holders of the 2020 Notes. As the Court is

aware, the value of the 2020 Notes when they were issued rested (and today still rests)

principally on PDVH’s pledge of a controlling interest in CITGO. In turn, the value of

that pledge turned in large part on the ability of the Trustee and Collateral Agent, upon an

Event of Default, to commence and consummate a swift nonjudicial foreclosure of the

pledged shares on the terms set forth in the Pledge Agreement. The availability of an

immediate nonjudicial foreclosure protects secured creditors from the risk that the value

of their collateral might decline (due to debtor mismanagement or otherwise) while their

rights are litigated, or that other creditors will attempt to seize the debtor’s assets. The

order that PDVH seeks would write those critical remedial provisions out of the

governing documents, and deprive the Trustee and Collateral Agent of their benefit.

               The present inability of the Trustee and Collateral Agent to foreclose on

and undertake the process of selling the Collateral under the U.S. sanctions regime does

not support the relief PDVH seeks. PDVH contends that a sale of the collateral would

harm the foreign policy interests and domestic economy of the United States. As the

Court is aware, U.S. sanctions currently preclude sale of the Collateral until January 19,

2021. If—as PDVH claims to expect, PDVH Mem. at 9—the executive branch extends

the effective time of that prohibition, the relief PDVH seeks is unnecessary for as long as

the prohibition is in place. The political and foreign policy considerations that PDVH

cites as reasons for a stay in its motion are more appropriately considered by the

executive branch than by this Court. PDVH should not be heard to ask the Court to pre-

empt future actions by the executive branch based upon its view of whether this country’s




                                               2
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 10 of 31




fo
 reignpo
       licyin
            ter
              est
                sar
                  econ
                     sis
                       ten
                         twi
                           thp
                             erm
                               it
                                tingth
                                     eTru
                                        ste
                                          eandC
                                              oll
                                                ate
                                                  ralAg
                                                      entto

s
ellth
    eCo
      lla
        ter
          alwh
             ilet
                hisc
                   asei
                      sona
                         ppe
                           al
                            .

                              BACKGROUND

A
.      The2020No
               tes
                 ,th
                   eSecu
                       rityIn
                            tere
                               st,andthePowero
                                             fth
                                               eT rus
                                                    teeand
       Co
        lla
          tera
             lAgen
                 ttoPu
                     rsueNonjudi
                               cialFore
                                      clo
                                        sur
                                          eandSaleofthe
       Co
        lla
          tera
             l

             A
             sth
               eCou
                  rti
                    saw
                      aref
                         romp
                            rio
                              rpro
                                 ceed
                                    ing
                                      s,th
                                         e2020No
                                               tes
                                                 ,is
                                                   suedon

O
ctob
   er28
      ,2016
          ,inavo
               lun
                 taryex
                      chang
                          efo
                            rpr
                              eviou
                                  slyi
                                     ssu
                                       ed2017No
                                              tes
                                                ,ar
                                                  ese
                                                    cur
                                                      ed

byPDVH
     ’sp
       ledg
          eof50
              .1%o
                 fth
                   eequ
                      ityinC
                           ITGOHo
                                lding
                                    ,th
                                      eco
                                        rpo
                                          rat
                                            epa
                                              ren
                                                tof

C
ITGOP
    etro
       leum
          . Summ
               aryJudgm
                      entO
                         rde
                           rat1–2
                                ,12
                                  . Con
                                      cur
                                        rent
                                           lyw
                                             ithth
                                                 e

ex
 ecu
   tiono
       fth
         ePl
           edg
             eAg
               reem
                  ent
                    ,PDVHd
                         eliv
                            eredth
                                 epl
                                   edg
                                     eds
                                       har
                                         estoth
                                              eCo
                                                lla
                                                  ter
                                                    al

Ag
 ent
   ,wh
     ichcon
          tinu
             estoho
                  ldth
                     em. Id
                          .at9–10
                                .

             Th
              epl
                edg
                  eofacon
                        tro
                          ll
                           ingin
                               tere
                                  stinC
                                      ITGOHo
                                           ldingw
                                                asin
                                                   teg
                                                     raltoth
                                                           e

su
 cce
   sso
     fth
       eEx
         chang
             einwh
                 ichth
                     e2020No
                           tesw
                              erei
                                 ssu
                                   ed. PDVSA
                                           ’sc
                                             red
                                               itr
                                                 ating

h
adr
  apid
     lyd
       ecl
         inedb
             etw
               eenth
                   eis
                     suan
                        ceo
                          fth
                            e2017No
                                  tesandth
                                         eEx
                                           chang
                                               eOf
                                                 fer
                                                   ,and

PDVSA
    ’sf
      inan
         cia
           ladv
              iso
                rscon
                    clud
                       edth
                          atth
                             epl
                               edg
                                 ewa
                                   sam
                                     ean
                                       sofp
                                          rov
                                            iding“v
                                                  alu
                                                    e”

toinv
    esto
       rs
        . Summ
             aryJudgm
                    entO
                       rde
                         rat7–8
                              ;56
                                .1¶
                                  ¶54–57
                                       ,17
                                         5;P
                                           l.Opp
                                               .56
                                                 .1¶
                                                   ¶54–

57
 . Th
    epl
      edg
        ewa
          sprom
              inen
                 tlyfe
                     atu
                       redonth
                             eOf
                               fer
                                 ingC
                                    ircu
                                       larfo
                                           rth
                                             eEx
                                               chang
                                                   e

O
ffe
  rde
    liv
      eredtop
            rosp
               ect
                 iveinv
                      esto
                         rs
                          .Of
                            fer
                              ingC
                                 ircu
                                    lar
                                      ,ECFNo
                                           .40–1a
                                                t1(
                                                  “Th
                                                    e

N
ewNo
   tesw
      il
       lbes
          ecu
            red
              ,sub
                 jecttoc
                       ert
                         ainex
                             cep
                               tion
                                  sandp
                                      erm
                                        it
                                         tedl
                                            ien
                                              s,byaf
                                                   irs
                                                     t-

p
rio
  ri
   tyl
     ienon50
           .1%o
              fth
                ecap
                   ita
                     lsto
                        cko
                          fCITGOHo
                                 lding
                                     ,In
                                       c.(
                                         the‘C
                                             oll
                                               ate
                                                 ral
                                                   ’)
                                                    .”)
                                                      .

             Th
              eInd
                 entu
                    reandP
                         ledg
                            eAg
                              reem
                                 entau
                                     tho
                                       riz
                                         eth
                                           eTru
                                              ste
                                                eandth
                                                     e

Co
 lla
   ter
     alA
       gen
         ttoex
             ecu
               teanimm
                     edi
                       atenon
                            jud
                              ici
                                alfo
                                   rec
                                     losu
                                        reandev
                                              entu
                                                 als
                                                   aleo
                                                      fth
                                                        e

Co
 lla
   ter
     alinc
         aseo
            fanEv
                ento
                   fDe
                     fau
                       lt
                        ,asw
                           ella
                              stopu
                                  rsu
                                    eaw
                                      ider
                                         ang
                                           eofo
                                              the
                                                r

r
emed
   iesw
      ithr
         esp
           ecttoth
                 eCo
                   lla
                     ter
                       al
                        .Se
                          ction5
                               .01o
                                  fth
                                    ePl
                                      edg
                                        eAg
                                          reem
                                             entau
                                                 tho
                                                   riz
                                                     es


                                    3
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 11 of 31




th
 eCo
   lla
     ter
       alAg
          ent(
             act
               ingina
                    cco
                      rdan
                         cew
                           itht
                              het
                                erm
                                  softh
                                      eInd
                                         entu
                                            reanda
                                                 tth
                                                   e

w
ri
 ttend
     ire
       ctiono
            fth
              eTru
                 ste
                   e),“
                      inadd
                          it
                           iontoa
                                llo
                                  the
                                    rri
                                      ght
                                        sandr
                                            emed
                                               iesg
                                                  ran
                                                    tedin

th
 isAg
    reem
       ent
         ”orinanyo
                 the
                   rre
                     lev
                       antag
                           reem
                              ent
                                ,toex
                                    erc
                                      ise“
                                         allr
                                            igh
                                              tsandr
                                                   emed
                                                      ies

o
fas
  ecu
    redp
       artyund
             erth
                eUn
                  ifo
                    rmComm
                         erc
                           ialCod
                                e”w
                                  ithr
                                     espe
                                        cttoth
                                             eCo
                                               lla
                                                 ter
                                                   al
                                                    .

P
ledg
   eAg
     reem
        ent§5
            .01
              .Se
                ction5.02o
                         fth
                           ePl
                             edg
                               eAg
                                 reem
                                    entfu
                                        rth
                                          erp
                                            rov
                                              ide
                                                sth
                                                  at
                                                   ,

“
[w]
  ithou
      tlim
         it
          ingth
              egen
                 era
                   li
                    tyo
                      fSe
                        ction5
                             .01
                               ,”i
                                 fanEv
                                     ento
                                        fDe
                                          fau
                                            lth
                                              aso
                                                ccu
                                                  rred

andi
   scon
      tinu
         ing
           ,th
             eCo
               lla
                 ter
                   alAg
                      ent
                        ,atth
                            ewr
                              it
                               tend
                                  ire
                                    cti
                                      ono
                                        fth
                                          eTru
                                             ste
                                               eandupona
                                                       t

l
eas
  ttend
      ays
        ’wr
          it
           tenno
               tic
                 etoPDVH
                       ,may“
                           sel
                             lth
                               eCo
                                 lla
                                   ter
                                     alo
                                       ranyp
                                           artth
                                               ereo
                                                  f”on

anycomm
      erc
        ial
          lyr
            eason
                abl
                  ete
                    rms
                      .Id
                        .§5
                          .02
                            . Und
                                erS
                                  ect
                                    ion2
                                       .05
                                         (d)o
                                            fth
                                              ePl
                                                edg
                                                  e

Ag
 reem
    ent
      ,uponanEv
              ento
                 fDe
                   fau
                     lt,th
                         eCo
                           lla
                             ter
                               alAg
                                  ent
                                    ,ac
                                      ti
                                       nga
                                         tth
                                           ewr
                                             it
                                              tend
                                                 ire
                                                   ct
                                                    ion

o
fth
  eTru
     ste
       e,i
         sal
           soen
              ti
               tledtod
                     ire
                       ctPDVHtovo
                                teth
                                   eCo
                                     lla
                                       ter
                                         alinth
                                              emann
                                                  er

d
ire
  cted
     .Id
       .§2
         .05
           (d)
             .

           Th
            eInd
               entu
                  res
                    epa
                      rat
                        elyau
                            tho
                              riz
                                esth
                                   eTru
                                      ste
                                        eandCo
                                             lla
                                               ter
                                                 alAg
                                                    entto

pu
 rsu
   ejud
      ici
        alr
          emed
             iesag
                 ain
                   stPDVSAandPDVSAP
                                  etró
                                     leo(
                                        asGu
                                           aran
                                              toro
                                                 fth
                                                   e2020

No
 tes
   ),inadd
         it
          iontoth
                enon
                   jud
                     icia
                        lrem
                           edi
                             esau
                                tho
                                  riz
                                    edbyt
                                        heP
                                          ledg
                                             eAg
                                               reem
                                                  ent
                                                    .

Und
  erth
     eInd
        entu
           re,inanEv
                   ento
                      fDe
                        fau
                          lt
                           ,th
                             eTru
                                ste
                                  emay“
                                      in
                                       st
                                        itu
                                          teajud
                                               ici
                                                 al

p
roc
  eed
    ingfo
        rth
          eco
            ll
             ect
               iono
                  fth
                    esum
                       s...du
                            eandunp
                                  aid
                                    ,mayp
                                        ros
                                          ecu
                                            tesu
                                               ch

p
roc
  eed
    ingtojudgm
             ento
                rfin
                   ald
                     ecr
                       eeandm
                            ayen
                               for
                                 ceth
                                    esam
                                       eag
                                         ain
                                           stth
                                              eIs
                                                sue
                                                  ror

anyo
   the
     rob
       ligo
          ruponsu
                chNo
                   tesandco
                          lle
                            ctth
                               emon
                                  ies....
                                        ”Ind
                                           entu
                                              re§5
                                                 .01
                                                   (f
                                                    ). Th
                                                        e

Ind
  entu
     refu
        rth
          erp
            rov
              ide
                sth
                  at“
                    eve
                      ryr
                        igh
                          tandr
                              emedy[p
                                    rov
                                      idedund
                                            erth
                                               eInd
                                                  entu
                                                     re]

sh
 all...b
       ecum
          ula
            tiv
              eandina
                    ddi
                      tiontoev
                             eryo
                                the
                                  rrigh
                                      tandr
                                          emedyg
                                               ivenh
                                                   ereund
                                                        er

o
rnowo
    rhe
      rea
        fte
          rexi
             st
              inga
                 tlawo
                     rinequ
                          ityo
                             roth
                                erw
                                  ise
                                    .”Id
                                       .§5
                                         .01
                                           (m)
                                             .




                                  4
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 12 of 31




B
.      OFACRest
              ric
                tion
                   sontheAb
                          il
                           ityofth
                                 eTru
                                    ste
                                      eandCo
                                           lla
                                             tera
                                                l Ag
                                                   entto
       Fo
        rec
          los
            eonandS el
                     lth
                       eCol
                          late
                             ral

             OnO
               ctob
                  er27
                     ,2019
                         ,PDVSAf
                               ail
                                 edtomak
                                       epr
                                         inc
                                           ipa
                                             landin
                                                  ter
                                                    est

p
aym
  ent
    sdu
      einth
          eam
            oun
              tof$913
                    ,442
                       ,241
                          .25
                            .Asacon
                                  sequ
                                     ence
                                        ,anE
                                           ven
                                             tofD
                                                efau
                                                   lt

a
sde
  fin
    edinth
         eGov
            ern
              ingDo
                  cum
                    ent
                      s,h
                        aso
                          ccu
                            rredandi
                                   scon
                                      tinu
                                         ing
                                           .Se
                                             e Summ
                                                  ary

Judgm
    entO
       rde
         rat14
             ;Ind
                entu
                   re§5
                      .01
                        (a)
                          (1)
                            ,(2
                              );56
                                 .1¶
                                   ¶259
                                      ,261–62
                                            .

             Th
              eon
                lycu
                   rren
                      tre
                        str
                          ict
                            iononth
                                  e ab
                                     il
                                      ityo
                                         fth
                                           eTru
                                              ste
                                                eandCo
                                                     lla
                                                       ter
                                                         al

Ag
 enttofo
       rec
         los
           eonan
               dund
                  ert
                    aketh
                        epro
                           ces
                             sofs
                                ell
                                  ingth
                                      eCo
                                        lla
                                          ter
                                            als
                                              tem
                                                sfromU
                                                     .S.

s
anc
  tion
     sre
       lat
         ingtoV
              ene
                zue
                  laandV
                       ene
                         zue
                           lans
                              tat
                                e-own
                                    eden
                                       terp
                                          ris
                                            es,in
                                                clud
                                                   ing

PDVSAandi
        tssub
            sid
              iar
                ies
                  .InJu
                      ly2018
                           ,OFACi
                                ssu
                                  edG
                                    ene
                                      ralL
                                         icen
                                            se5
                                              ,wh
                                                ich

au
 tho
   riz
     es“
       allt
          ran
            sac
              tion
                 sre
                   lat
                     edto
                        ,th
                          eprov
                              is
                               iono
                                  ffin
                                     anc
                                       ingfo
                                           r,ando
                                                the
                                                  rde
                                                    aling
                                                        s

in
 ”th
   e2020No
         tes
           ,in
             clud
                ingaf
                    ore
                      clo
                        sur
                          eands
                              aleo
                                 fth
                                   eCo
                                     lla
                                       ter
                                         als
                                           ecu
                                             ringth
                                                  e2020

No
 tes
   ,ir
     resp
        ect
          iveo
             foth
                erw
                  iseapp
                       lic
                         abl
                           esan
                              ction
                                  sproh
                                      ibi
                                        ti
                                         ons
                                           .56
                                             .1¶226
                                                  .Sin
                                                     ce

O
ctob
   er2019
        ,how
           eve
             r,OFACh
                   asis
                      suedas
                           eri
                             eso
                               fam
                                 end
                                   edl
                                     ice
                                       nse
                                         stempo
                                              rar
                                                ily

su
 spend
     ingth
         isau
            tho
              riz
                ation
                    .Id
                      .¶¶229–31 Th
                                 emo
                                   str
                                     ecen
                                        tsu
                                          spen
                                             sionexp
                                                   ire
                                                     son

J
anu
  ary19
      ,2020
          .U.S
             .Dep
                ’to
                  fTr
                    easu
                       ry,OFAC
                             ,Gen
                                era
                                  lLi
                                    cen
                                      seNo
                                         .5E
                                           ,Au
                                             tho
                                               riz
                                                 ing

C
ert
  ainT
     ran
       sac
         tion
            sRe
              lat
                edtoth
                     ePe
                       tró
                         leo
                           sdeV
                              ene
                                zue
                                  la
                                   ,S.A.20208
                                            .5P
                                              erc
                                                entB
                                                   ond

ono
  rAf
    terJ
       anu
         ary19
             ,2021
                 ,

h
ttp
  s:
   //hom
       e.
        tre
          asu
            ry.gov
                 /sy
                   stem
                      /fi
                        les
                          /126
                             /ven
                                ezu
                                  ela_g
                                      l5e
                                        .pd
                                          f. PDVHr
                                                 epr
                                                   esen
                                                      tsini
                                                          ts

b
rie
  fth
    ati
      t“exp
          ect
            sth
              atinth
                   ecom
                      ingw
                         eek
                           sth
                             eTr
                               easu
                                  ryD
                                    epa
                                      rtm
                                        entw
                                           il
                                            lex
                                              tendth
                                                   e

su
 spen
    siono
        fGen
           era
             lLi
               cen
                 se5Efo
                      ranadd
                           it
                            ion
                              alp
                                eriodo
                                     fti
                                       me
                                        .” PDVH M
                                                em.a
                                                   t9.

             A
             sth
               ePDVSAP
                     art
                       iesandth
                              eGu
                                aidóAdm
                                      ini
                                        str
                                          ationh
                                               aver
                                                  epe
                                                    ate
                                                      dly

a
cknow
    ledg
       ed,s
          eek
            ingacon
                  tinu
                     edp
                       roh
                         ibi
                           tiononfo
                                  rec
                                    losu
                                       ref
                                         romth
                                             eex
                                               ecu
                                                 tiv
                                                   ebr
                                                     anch

o
fth
  eUn
    itedS
        tat
          esGov
              ernm
                 entisanin
                         teg
                           rale
                              lem
                                ento
                                   fth
                                     eirl
                                        it
                                         iga
                                           tions
                                               tra
                                                 tegy
                                                    ,wh
                                                      ich



                                    5
   Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 13 of 31




is designed to protect their control of CITGO “at all costs and by all means.” 56.1 ¶ 279.

Immediately after the Court issued its ruling on summary judgment, the Guaidó

Administration stated in a press release that it “continues to work with our allies,

especially the U.S. Government, to maintain protection over and move towards definitive

preservation of CITGO for all Venezuelans.” Hurwitz Decl. Ex. 1.

               The PDVSA Parties have repeatedly recognized that, if and when General

License 5E goes into effect, the Trustee and Collateral Agent will be able to foreclose on

and sell the Collateral without need for action by the Court. On November 6, 2019,

shortly after this litigation commenced, the PDVSA Parties urged the Court to establish a

highly expedited litigation schedule so that the Court could rule on summary judgment

motions before the expiration on January 22, 2020, of General License 5A (the then-

effective OFAC license suspending the effective date of the relevant authorization). The

PDVSA Parties acknowledged in a letter to the Court that, unless the Court ruled in their

favor on or before that date, the Trustee and Collateral Agent “will be able (absent further

action by OFAC) to exercise purported default remedies with respect to the pledged

CITGO Holdings shares on January 22, 2020.” ECF No. 15 at 2. At a hearing held

shortly thereafter, counsel for the PDVSA Parties reiterated that they would be willing to

agree to a less expedited schedule only “if we could get, from the Treasury Department,

an extension of the effective date of General License 5A.” Hr’g Tr. 8:24–9:5, Nov. 8,

2019, ECF No. 31.

               The PDVSA Parties’ Complaint likewise acknowledges that, absent

injunctive relief in their favor, “but for General License 5A, the Trustee could direct the

Collateral Agent to exercise default remedies with respect to the pledged CITGO




                                              6
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 14 of 31




Sh
 are
   s.” Comp
          lain
             t¶¶9
                ,72
                  . Th
                     epa
                       rt
                        ies
                          ’ag
                            reem
                               entund
                                    erwh
                                       ichth
                                           eTru
                                              ste
                                                eand

Co
 lla
   ter
     alA
       gen
         tag
           reedtofo
                  rbe
                    arf
                      romex
                          erc
                            is
                             ingc
                                ert
                                  ainr
                                     ight
                                        sag
                                          ain
                                            stth
                                               eCo
                                                 lla
                                                   ter
                                                     al
                                                      ,

s
eeECFNo
      .29a
         t1,h
            asnowexp
                   ired
                      .

C
.      Th
        isL
          it
           iga
             tionandth
                     eCou
                        rt’
                          sJudgm
                               ent

             OnO
               ctob
                  er29
                     ,2019
                         ,th
                           ePDVSAP
                                 art
                                   iescomm
                                         enc
                                           edth
                                              isa
                                                ctionag
                                                      ain
                                                        st

th
 eTru
    ste
      eandth
           eCo
             lla
               ter
                 alAg
                    ent
                      . Th
                         eya
                           lleg
                              edinth
                                   eCompl
                                        ain
                                          tth
                                            atth
                                               e2020No
                                                     tes

andth
    eGov
       ern
         ingDo
             cum
               ent
                 swe
                   reinv
                       alid
                          . Th
                             eCom
                                pla
                                  intsough
                                         tde
                                           cla
                                             rato
                                                ryr
                                                  eli
                                                    efand

anin
   jun
     ctionp
          rec
            lud
              ingth
                  eTru
                     ste
                       eandCo
                            lla
                              ter
                                alAg
                                   entf
                                      rom
                                        ,am
                                          ongo
                                             the
                                               rth
                                                 ing
                                                   s,

“
att
  emp
    tingtoex
           erc
             iseanyr
                   igh
                     ts
                      ,rem
                         edi
                           es,o
                              rpr
                                ivi
                                  leg
                                    espu
                                       rpo
                                         rted
                                            lya
                                              ris
                                                ingf
                                                   roma

d
efau
   lto
     rEv
       ento
          fDe
            fau
              ltund
                  erth
                     eInd
                        entu
                           reo
                             rth
                               ePl
                                 edg
                                   eAg
                                     reem
                                        ent
                                          .” Com
                                               pla
                                                 int
                                                   ,

P
ray
  erfo
     rRe
       lie
         fat30
             . Th
                eTru
                   ste
                     eandth
                          eCo
                            lla
                              ter
                                alAg
                                   enta
                                      sse
                                        rtedcoun
                                               ter
                                                 cla
                                                   imsfo
                                                       r,

inr
  elev
     antp
        art
          ,de
            cla
              rato
                 ryr
                   el
                    iefan
                        dbr
                          eacho
                              fcon
                                 tra
                                   ctfo
                                      rpaym
                                          ento
                                             fpr
                                               inc
                                                 ipa
                                                   land

in
 ter
   est
     . An
        swe
          randCoun
                 ter
                   cla
                     ims
                       ,ECFNo
                            .40a
                               t¶¶175–253
                                        .

             OnD
               ecem
                  ber1
                     ,2020
                         ,th
                           eCou
                              rten
                                 ter
                                   edf
                                     ina
                                       ljudgm
                                            entund
                                                 erF
                                                   ede
                                                     ral

Ru
 leo
   fCiv
      ilP
        roc
          edu
            re54
               (b)infavo
                       rofth
                           eTru
                              ste
                                eandth
                                     eCo
                                       lla
                                         ter
                                           alA
                                             gen
                                               t.S
                                                 ee

Judgm
    enta
       t1. Th
            eJudgm
                 entd
                    ism
                      iss
                        edw
                          ithp
                             rejud
                                 iceth
                                     ePDVSAP
                                           art
                                             ies
                                               ’Com
                                                  pla
                                                    int

fo
 rDe
   cla
     rato
        ryJudgm
              entandIn
                     jun
                       ctiv
                          eRe
                            lie
                              f,and“
                                   allc
                                      laim
                                         sas
                                           ser
                                             tedth
                                                 ere
                                                   in;
                                                     ”gr
                                                       ant
                                                         ed

summ
   aryjudgm
          enttoth
                eTru
                   ste
                     eandCo
                          lla
                            ter
                              alAg
                                 entonth
                                       eircoun
                                             ter
                                               cla
                                                 imsfo
                                                     rbr
                                                       each

o
fcon
   tra
     ct;andd
           ire
             ctedjudgm
                     entag
                         ain
                           stPDVSAandPDVSAP
                                          etr
                                            óleofo
                                                 runp
                                                    aid

p
rin
  cip
    alandin
          ter
            est
              ,in
                clud
                   ingp
                      rejudgm
                            entin
                                ter
                                  est
                                    .Id
                                      .at1–2
                                           . Th
                                              eJudgm
                                                   enta
                                                      lso

d
ecl
  ared
     ,amongo
           the
             rth
               ing
                 s,th
                    atth
                       e2020No
                             tesandth
                                    eGov
                                       ern
                                         ingDo
                                             cum
                                               ent
                                                 sar
                                                   e

v
alidanden
        for
          ceab
             le
              ,th
                atad
                   efau
                      lth
                        aso
                          ccu
                            rredund
                                  erth
                                     ete
                                       rmso
                                          fth
                                            eInd
                                               entu
                                                  re,th
                                                      at

“
theT
   rus
     teei
        sen
          ti
           tledtod
                 ire
                   ctth
                      eCo
                        lla
                          ter
                            alA
                              gen
                                ttos
                                   ellth
                                       eco
                                         lla
                                           ter
                                             als
                                               ecu
                                                 ringth
                                                      e

2020No
     tes
       ,”andth
             at“
               theCo
                   lla
                     ter
                       alAg
                          enti
                             sen
                               ti
                                tledtosos
                                        el
                                         l.
                                          ”Id
                                            .at2–3
                                                 . Th
                                                    eCou
                                                       rt


                                    7
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 15 of 31




w
ithh
   eldjudgm
          entonth
                eTru
                   ste
                     eandCo
                          lla
                            ter
                              alAg
                                 ent
                                   ’scoun
                                        terc
                                           laim
                                              sfo
                                                requ
                                                   itab
                                                      le

r
eli
  efandb
       rea
         cho
           fwa
             rran
                tyandonth
                        eam
                          oun
                            toff
                               eesandexp
                                       ens
                                         estowh
                                              ichth
                                                  e

T
rus
  teeandCo
         lla
           ter
             alA
               gen
                 tar
                   een
                     ti
                      tled
                         .Id
                           .at1–2
                                .

D
.      PDVH
          ’s Mo
              tion

             PDVHpu
                  rpo
                    rtsbyth
                          ismo
                             tiontos
                                   eekon
                                       ly“
                                         apa
                                           rt
                                            ials
                                               tayo
                                                  fenfo
                                                      rcem
                                                         ent
                                                           ”

o
fth
  eCou
     rt
      ’sjudgm
            entp
               end
                 ingapp
                      eal
                        . PDVH M
                               em.a
                                  t1.I
                                     tcon
                                        tend
                                           sth
                                             at
                                              ,pu
                                                rsu
                                                  antto

F
ede
  ralRu
      leo
        fCiv
           ilP
             roc
               edu
                 re 62
                     (b)and(
                           f)
                            ,iti
                               sen
                                 ti
                                  tledt
                                      oas
                                        tayo
                                           fth
                                             eprov
                                                 is
                                                  ion
                                                    sof

th
 eCou
    rt
     ’sjudgm
           entd
              ecl
                ari
                  ngth
                     atth
                        e2020No
                              tesandth
                                     eGov
                                        ern
                                          ingDo
                                              cum
                                                ent
                                                  sar
                                                    e

v
alidandth
        atth
           eTru
              ste
                eandCol
                      lat
                        era
                          lAg
                            enta
                               reen
                                  ti
                                   tledtos
                                         ellth
                                             eCo
                                               lla
                                                 ter
                                                   al
                                                    .Id
                                                      .at2
                                                         –

3
.Asth
    emo
      tiona
          cknow
              ledg
                 es,PDVSAandPDVSAP
                                 etró
                                    leodono
                                          tse
                                            ekas
                                               tayo
                                                  rany

o
the
  rre
    lie
      ffromth
            eJudgm
                 ent
                   .Id
                     .at2n
                         .2.

             PDVH
                ’sm
                  otionandsuppo
                              rt
                               ing m
                                   emo
                                     randumo
                                           flawdono
                                                  tpu
                                                    rpo
                                                      rtto

s
eekanyin
       jun
         ctiv
            ere
              lie
                f. PD
                    VHdo
                       esno
                          tre
                            lyon
                               ,orev
                                   enc
                                     ite
                                       ,Ru
                                         le62
                                            (d)
                                              ,wh
                                                ich

au
 tho
   riz
     esin
        jun
          ctiv
             ere
               lie
                 fpe
                   ndingapp
                          eal
                            ,orend
                                 eavo
                                    rtoe
                                       stab
                                          li
                                           shar
                                              igh
                                                ttoth
                                                    atr
                                                      eli
                                                        ef.

Ini
  tsp
    ropo
       sedo
          rde
            r,how
                eve
                  r,P
                    DVHa
                       sksth
                           eCou
                              rtto“EN
                                    JOIN
                                       ”th
                                         eTru
                                            ste
                                              e,th
                                                 e

Co
 lla
   ter
     alA
       gen
         t,ho
            lde
              rsandb
                   ene
                     fic
                       ialown
                            erso
                               fth
                                 e2020No
                                       tes
                                         ,ando
                                             the
                                               rsf
                                                 rom

“
att
  emp
    tingtoen
           for
             ceth
                ePl
                  edg
                    eAg
                      reem
                         ento
                            rfromo
                                 the
                                   rwi
                                     sea
                                       ttem
                                          ptingtoex
                                                  erc
                                                    ise

anyr
   igh
     ts
      ,rem
         edi
           es,o
              rpr
                ivi
                  leg
                    espu
                       rpo
                         rted
                            lya
                              ris
                                ingf
                                   romad
                                       efau
                                          lto
                                            rEv
                                              ento
                                                 fDe
                                                   fau
                                                     lt

und
  erth
     ePl
       edg
         eAg
           reem
              ent
                ,in
                  clud
                     ingbya
                          ttemp
                              tingtos
                                    ellth
                                        eco
                                          lla
                                            ter
                                              als
                                                ecu
                                                  ringth
                                                       e

2020No
     tes
       .”P
         ropo
            sedO
               rde
                 r,ECFNo
                       .235¶5
                            .

                               ARGUMENT

             PDVHi
                 sno
                   ten
                     ti
                      tledtoas
                             tayo
                                fth
                                  eJudgm
                                       entund
                                            ere
                                              ith
                                                erRu
                                                   le62
                                                      (b)o
                                                         r

Ru
 le62
    (f
     ). Ru
         le62
            (b)au
                tho
                  riz
                    eson
                       lys
                         tay
                           sofex
                               ecu
                                 tiono
                                     fmon
                                        eyjudgm
                                              ent
                                                sand

p
rov
  ide
    snosuppo
           rttoPDVH
                  ’sm
                    otion
                        . Th
                           eCou
                              rt
                               ’sjudgm
                                     entaw
                                         ard
                                           sno m
                                               one
                                                 tary


                                    8
     Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 16 of 31




relief against PDVH. And the relief PDVH seeks is not a stay of the Judgment, but an

affirmative injunction precluding the Trustee and Collateral Agent from exercising

contractual rights under the Pledge Agreement. The Judgment did not create those rights,

and enforcement of those rights does not depend on the Judgment. Rule 62(f) is

inapplicable for similar reasons. It provides only for a stay and, in any event, PDVH

would not be entitled to a stay under New York state law, a predicate for relief under that

Rule. PDVH has waived any right to seek an injunction pending appeal under Rule 62(d)

(which it does not even cite) or any other provision of law, because its moving papers

make no effort to show any entitlement to that relief. Finally, PDVH is not entitled to an

injunction extending to holders of the 2020 Notes and other non-parties.

I.      PDVH Is Not Entitled to Relief Under Rule 62(b).

               PDVH is not entitled to a stay or other relief under Rule 62(b). That

section applies only to money judgments, and not to judgments granting declaratory

relief. Nor does Rule 62(d) authorize the Court to enjoin a party from enforcing a

contractual lien that exists independently of the Court judgment.

A.      Rule 62(b) Applies Only to Money Judgments, and Not to Judgments for
        Declaratory Relief.

               Rule 62(b) provides in relevant part that, following entry of judgment, “a

party may obtain a stay by providing a bond or other security.” Under the Rule, the stay

becomes effective “when the court approves the bond or other security” and remains in

effect for the time specified in the bond or other security. Prior to the amendments in

2018 that reorganized the subsections of Rule 62, the predecessor provision of current

Rule 62(b) was designated Rule 62(d). Fed. R. Civ. P. 62 advisory committee’s note to

2018 amendments. Courts in this Circuit have frequently relied on pre-amendment case



                                             9
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 17 of 31




l
awincon
      stru
         ingcu
             rren
                tRu
                  le62
                     (b)
                       .Se
                         e,e
                           .g.,X
                               ero
                                 xCo
                                   rp.v
                                      .JCTBIn
                                            c.,2019 WL

6000997
      ,at*3(W
            .D.N
               .Y.Nov
                    .14
                      ,2019
                          )(r
                            ely
                              ingonNa
                                    ssauCoun
                                           ty—
                                             apr
                                               e-2018

S
econdC
     ircu
        itd
          eci
            sion—
                forf
                   acto
                      rstocon
                            sid
                              erwh
                                 end
                                   ecid
                                      inga m
                                           otiontow
                                                  aiv
                                                    eth
                                                      e

bondo
    roth
       ers
         ecu
           ri
            tyr
              equ
                irem
                   ent
                     sofRu
                         le62
                            (b)
                              );Gu
                                 linov
                                     .Bd
                                       .ofEdu
                                            c.,2019 WL

2454094
      ,at*1(S
            .D.N
               .Y.Jun
                    e12
                      ,2019
                          )(r
                            ely
                              ingonp
                                   re-2018c
                                          asel
                                             awind
                                                 ete
                                                   rmin
                                                      ing

app
  lic
    abi
      li
       tyo
         f Ru
            le62
               (b)
                 ).

           Ru
            le62
               (b)“
                  app
                    lie
                      son
                        lytos
                            tay
                              sofmon
                                   eyjudgm
                                         ent
                                           s.” Id
                                                .at*1
                                                    .Asa

fo
 rme
   rjudg
       eofth
           isCou
               rt(nowS
                     econdC
                          ircu
                             itJudg
                                  eSu
                                    ll
                                     ivan
                                        )ha
                                          sno
                                            ted
                                              ,“i
                                                tisw
                                                   ell
                                                     -

s
ett
  ledth
      at[Ru
          le62
             ]sub
                sec
                  ti
                   on(d
                      )[nowsub
                             sec
                               tion(b
                                    )]app
                                        lie
                                          sex
                                            clu
                                              siv
                                                elytos
                                                     tay
                                                       sof

mon
  eyjudgm
        ent
          s....
              ”Cen
                 tau
                   riSh
                      ip.L
                         td.v
                            .W.Bu
                                lkCa
                                   rri
                                     ersKS,528F
                                              .Supp
                                                  .2d

186
  ,188(S
       .D.N
          .Y.2007
                );s
                  eea
                    lsoNLRBv. W
                              estpha
                                   l,859F
                                        .2d818
                                             ,819(9
                                                  thC
                                                    ir
                                                     .1988
                                                         )

(no
  tingRu
       le62
          (b)app
               lie
                 stom
                    oneyjudgm
                            ent
                              s);Dono
                                    vanv
                                       . Fa
                                          llR
                                            ive
                                              rFound
                                                   ryCo
                                                      .,

In
 c.
  ,696F
      .2d524
           ,526(7
                thC
                  ir
                   .1982
                       )(s
                         ame
                           ).

           Ajudgm
                entg
                   ran
                     tingd
                         ecl
                           ara
                             toryr
                                 eli
                                   efi
                                     sno
                                       tamon
                                           eyjudgm
                                                 enttowh
                                                       ich

Ru
 le62
    (b)app
         lie
           s. Inr
                eTow
                   erAu
                      to.
                        ,In
                          c.,2007 WL1975447
                                          ,at*1(S
                                                .D.N
                                                   .Y.Ju
                                                       ly6
                                                         ,

2007
   ).InT
       owe
         r,th
            ecou
               rth
                 eldth
                     atfo
                        rme
                          rsub
                             sec
                               tion(d
                                    )ofRu
                                        le62d
                                            idno
                                               tau
                                                 tho
                                                   riz
                                                     ea

s
tayo
   fajudgm
         entd
            ecl
              aringth
                    atth
                       ede
                         fend
                            antw
                               asob
                                  lig
                                    atedt
                                        opayd
                                            efen
                                               seco
                                                  stso
                                                     f

c
ert
  ainc
     laim
        sbrough
              tag
                ain
                  stt
                    hep
                      lain
                         ti
                          ff
                           . Th
                              atw
                                asso
                                   ,th
                                     ecou
                                        rtcon
                                            clud
                                               ed,b
                                                  ecau
                                                     se

th
 ejudgm
      entw
         asno
            ton
              efo
                raf
                  ixedsumo
                         fmon
                            ey.Id
                                .at*1
                                    .(Th
                                       ecou
                                          rtin
                                             Tow
                                               er

en
 ter
   edanin
        jun
          ctionund
                 erfo
                    rme
                      r Ru
                         le62
                            (c)(now62
                                    (d)
                                      )af
                                        terf
                                           ind
                                             ingth
                                                 atth
                                                    emov
                                                       ing

p
artym
    adeth
        eshow
            ingr
               equ
                 iredbyth
                        atsub
                            sec
                              tion
                                 .Asno
                                     ted
                                       ,PDVHh
                                            asno
                                               tsough
                                                    t

r
eli
  efund
      erRu
         le62
            (d)
              .)




                                 10
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 18 of 31




           L
           ikew
              ise
                ,inC
                   entau
                       ri,th
                           ecou
                              rth
                                eldth
                                    atfo
                                       rme
                                         rsub
                                            sec
                                              tion(d
                                                   )didno
                                                        t

app
  lytoanapp
          lic
            ationtos
                   tayth
                       eva
                         catu
                            rofana
                                 tta
                                   chm
                                     entp
                                        end
                                          ingapp
                                               eal
                                                 ,onth
                                                     e

g
roundth
      atth
         emo
           tione
               ffe
                 ctiv
                    elysough
                           ttol
                              if
                               tanin
                                   jun
                                     ctionth
                                           atp
                                             rov
                                               idedfo
                                                    rth
                                                      e

a
tta
  chm
    ento
       fas
         set
           s.C
             entau
                 ri,528F
                       .Supp
                           .2da
                              t189
                                 .

           PDVHc
               ite
                 snoc
                    ase
                      ,andth
                           eTru
                              ste
                                eandCo
                                     lla
                                       ter
                                         alAg
                                            entknowo
                                                   fnon
                                                      e,

inwh
   ichacou
         rtr
           eli
             eduponRu
                    le62
                       (b)tos
                            tayajudgm
                                    entg
                                       ran
                                         tingon
                                              lyd
                                                ecl
                                                  ara
                                                    tory

r
eli
  efag
     ain
       stth
          emov
             ingp
                arty
                   .Inc
                      ont
                        ras
                          t,t
                            hec
                              ase
                                sPDVHci
                                      tesg
                                         ran
                                           tingas
                                                tayund
                                                     er

Ru
 le62
    (b)(o
        rfo
          rme
            r62
              (d)
                ),PDVH M
                       em.13–15
                              ,invo
                                  lvedm
                                      oneyjudgm
                                              ent
                                                s.S
                                                  ee,e
                                                     .g
                                                      .,

D
eut
  sch
    eBan
       kNa
         t’
          lTr
            .Co
              .v. Co
                   rni
                     sh,759F
                           .App
                              ’x503
                                  ,507(7
                                       thC
                                         ir
                                          .2019
                                              )(app
                                                  lying

Ru
 le62
    (b)t
       oord
          ertotu
               rnov
                  err
                    esid
                       enc
                         eofhom
                              ebe
                                cau
                                  se“
                                    [a]tth
                                         eco
                                           reo
                                             fafo
                                                rec
                                                  los
                                                    ure

judgm
    enti
       sajudgm
             ents
                imp
                  lyo
                    rde
                      ringth
                           ebo
                             rrow
                                ertor
                                    epayam
                                         oneyd
                                             ebt
                                               ”); Inr
                                                     e

Ba
 ker
   y&C
     onf
       ect
         ion
           eryUn
               ion&Indu
                      s.In
                         t’
                          lPen
                             sionFundP
                                     ens
                                       ionP
                                          lan
                                            ,2013 WL

12444540
       ,at*1(S
             .D.N
                .Y.J
                   an.29
                       ,2013
                           )(app
                               lyingfo
                                     rme
                                       rRu
                                         le62
                                            (d)tojudgm
                                                     entth
                                                         at

w
as“m
   one
     taryinn
           atu
             re”
               );F
                 romm
                    ertv
                       .Con
                          krigh
                              t,639F
                                   .Supp
                                       .2d305
                                            ,308(W
                                                 .D.N
                                                    .Y.

2009
   )(app
       lyingfo
             rme
               rRu
                 le62
                    (d)tojudgm
                             ento
                                rde
                                  ringd
                                      efend
                                          ant
                                            stor
                                               eca
                                                 lcu
                                                   la
                                                    te

p
lain
   ti
    ffs
      ’re
        ti
         rem
           entb
              ene
                fit
                  sandp
                      aye
                        achp
                           lain
                              ti
                               ffth
                                  edi
                                    ff
                                     eren
                                        cea
                                          sth
                                            isi
                                              s“ano
                                                  rde
                                                    r‘to

p
ay’r
   ath
     erth
        ano
          rde
            r‘todo
                 ’”)
                   .

           Th
            esep
               rin
                 cip
                   lesp
                      rec
                        lud
                          east
                             ayund
                                 erRu
                                    le62
                                       (b)h
                                          ere
                                            .AsPDV
                                                 H

a
cknow
    ledg
       es,th
           eJudgm
                entaw
                    ard
                      snom
                         one
                           taryr
                               eli
                                 efag
                                    ain
                                      stPD
                                         VH,PDVH M
                                                 em.a
                                                    t

1
,6,andPDVSAandPDVSAP
                   etró
                      leoh
                         aved
                            isc
                              laim
                                 edanyr
                                      equ
                                        estf
                                           oras
                                              tayp
                                                 end
                                                   ing

app
  eal
    ,id
      .at2n
          .2.A
             cco
               rding
                   ly,PDVHi
                          sno
                            ten
                              ti
                               tledtor
                                     eli
                                       efund
                                           erRu
                                              le62
                                                 (b)
                                                   .




                                 11
    Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 19 of 31




B
.      Rule62(b
              )DoesNo
                    tEn
                      tit
                        lePDVH toanIn
                                    jun
                                      ctionP
                                           rec
                                             lud
                                               ingEn
                                                   for
                                                     cem
                                                       ent
       oftheInden
                tur
                  eandP
                      ledgeAg
                            reemen
                                 t.

             Ru
              le62
                 (b)a
                    lsodo
                        esno
                           ten
                             ti
                              tlePDVHtoth
                                        ere
                                          lie
                                            fits
                                               eek
                                                 sforth
                                                      ere
                                                        la
                                                         ted

r
easonth
      atth
         eRu
           leen
              ti
               tle
                 sap
                   artytonom
                           oreth
                               anas
                                  tayo
                                     fex
                                       ecu
                                         tiono
                                             fajudgm
                                                   ent
                                                     .It

do
 esno
    ten
      ti
       tleap
           artytoa
                 nin
                   jun
                     ction—
                          sucha
                              sPDVHs
                                   eek
                                     sher
                                        e—p
                                          rec
                                            lud
                                              ingap
                                                  arty

f
romex
    erc
      is
       ingcon
            tra
              ctu
                alr
                  igh
                    tsth
                       ata
                         reind
                             epend
                                 ento
                                    fth
                                      ejudgm
                                           ent
                                             .

             Ru
              le62
                 (b)byi
                      tst
                        erm
                          sen
                            ti
                             tlesap
                                  artyon
                                       lytoa“
                                            stay
                                               ”ofajudgm
                                                       ent(
                                                          and

th
 enon
    lyi
      fth
        epa
          rtys
             eek
               ingas
                   tayp
                      rov
                        ide
                          sabondo
                                roth
                                   ers
                                     ati
                                       sfa
                                         cto
                                           rys
                                             ecu
                                               ri
                                                ty)
                                                  .A

s
tayi
   s“[
     t]h
       epo
         stpon
             emen
                torh
                   alt
                     ingo
                        fa...judgm
                                 ent
                                   ,”o
                                     r“[
                                       a]no
                                          rde
                                            rtosu
                                                spenda
                                                     llo
                                                       r

p
arto
   fa...judgm
            ent
              .”B
                lack’
                    sLawD
                        ict
                          ion
                            ary(11
                                 thed
                                    .20
                                      19)
                                        .Asth
                                            eSup
                                               rem
                                                 eCou
                                                    rt

h
asem
   pha
     siz
       ed,as
           tay
             ,un
               lik
                 eanin
                     jun
                       ction
                           ,pr
                             even
                                tsa
                                  ctiono
                                       nly“byt
                                             empo
                                                rar
                                                  ily

su
 spend
     ingth
         esou
            rceo
               fau
                 tho
                   ri
                    tytoa
                        ct—
                          theo
                             rde
                               rorjudgm
                                      entinqu
                                            est
                                              ion—no
                                                   tby

d
ire
  ctingana
         cto
           r’scondu
                  ct
                   .”N
                     ken v
                         .Ho
                           lde
                             r,556U
                                  .S.418
                                       ,428–29(2009
                                                  ). Thu
                                                       s,a
                                                         s

th
 eCou
    rtinN
        ken exp
              lain
                 ed:

       Astay“ simplysuspend[s]judiciala l
                                        terat
                                            iono fth esta
                                                        tu squo ,”wh il
                                                                      e
       injunctiverel
                   ief“grantsjudici
                                  alintervent
                                            ionth  a
                                                   th a
                                                      sb e enw ithhe
                                                                   ldby
       low ercou r
                 ts
                  .”Oh ioC i
                           tizensforR espon s
                                            ibl eE nergy
                                                       ,I n c
                                                            .v.NRC  ,479
       U.S.1312,1313 ,107S .Ct.682,93L  .Ed.2d692(1986  )(SCAL   IA,J .
                                                                      ,in
       cham b e
              rs)
                ;s eealsoBrownv .G ilmo re
                                         , 533U  .S.1301,1303 ,122S  .Ct.1,
       150L .Ed.2d782(2001 )(R ehnqu is
                                      t,C.J .
                                            ,inch  ambers)( “[A]ppl
                                                                  icantsare
       seekingno tm ere
                      lyas tayofal ow e
                                      rcou  r
                                            tjudgm  ent
                                                      ,bu tanin junc
                                                                   tion
       againsttheenforcem en
                           to fap resump t
                                         iv e
                                            lyv alidstat
                                                       es tatut
                                                              e ”)
                                                                 ;Tu rner
       Broadca s
               tingS y
                     stem,In c
                             .v.FCC  , 507U  .S.1301 ,1302 ,113S .Ct.1806,
       123L .Ed.2d642(1993 )( sam e
                                  )( “Bys eekinganin junction,app l
                                                                  icants
       requestth a
                 tIissueano rd e
                               ralter
                                    ingth  elegalstatusquo ”).

Id
 .at429
      .

             Wh
              ilePDVH
                    ’sm
                      emo
                        randumch
                               ara
                                 cter
                                    ize
                                      sth
                                        ere
                                          lie
                                            fits
                                               eek
                                                 sasa“
                                                     sta
                                                       yof

th
 eCou
    rt
     ’sjudgm
           entau
               tho
                 riz
                   ingth
                       esa
                         leo
                           fth
                             eCITGOSh
                                    are
                                      swh
                                        ileth
                                            eapp
                                               eali
                                                  s

p
end
  ing
    ,”PDVH M
           em.a
              t2,th
                  erel
                     iefi
                        tse
                          eksi
                             sno
                               tas
                                 tayo
                                    fth
                                      eJudgm
                                           enttowh
                                                 ichi
                                                    t



                                       12
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 20 of 31




m
igh
  thav
     ebe
       enen
          ti
           tleduponap
                    rop
                      ershow
                           ingandth
                                  epo
                                    st
                                     ingo
                                        fabond
                                             .Iti
                                                s,in
                                                   ste
                                                     ad,

ano
  rde
    r“g
      ran
        t[
         ing
           ]jud
              ici
                ali
                  nven
                     tion
                        ”bya
                           lte
                             ringwh
                                  atth
                                     eCou
                                        rth
                                          asa
                                            lre
                                              adyd
                                                 ete
                                                   rmin
                                                      ed

tob
  eth
    ere
      spe
        ctiv
           eleg
              alr
                igh
                  tsandob
                        lig
                          ation
                              sbe
                                twe
                                  enth
                                     epa
                                       rt
                                        ies
                                          ,Nk
                                            en,556U
                                                  .S.a
                                                     t

429(2009
       )(quo
           tingOh
                ioC
                  it
                   izen
                      sfo
                        rRe
                          spon
                             sib
                               leEn
                                  erg
                                    y,479U
                                         .S.a
                                            t1313
                                                ),by

p
rec
  lud
    ingen
        for
          cem
            ento
               fth
                 eri
                   ght
                     softh
                         eTru
                            ste
                              eandCo
                                   lla
                                     ter
                                       alAg
                                          entund
                                               erth
                                                  ePl
                                                    edg
                                                      e

Ag
 reem
    ent
      . Th
         isi
           scl
             earf
                romPDVH
                      ’sownp
                           ropo
                              sedo
                                 rde
                                   r,wh
                                      ich,a
                                          sno
                                            ted
                                              ,prov
                                                  ide
                                                    s

th
 atth
    eTru
       ste
         e,th
            eCo
              lla
                ter
                  alAg
                     ent
                       ,ando
                           the
                             rsa
                               re“EN
                                   JOINE
                                       Dfroma
                                            ttem
                                               ptingto

en
 for
   ceth
      ePl
        edg
          eAg
            reem
               ent
                 ,orf
                    romo
                       the
                         rwi
                           sea
                             ttem
                                pti
                                  ngtoex
                                       erc
                                         iseanyr
                                               igh
                                                 ts
                                                  ,

r
emed
   ies
     ,orp
        riv
          ileg
             espu
                rpo
                  rte
                    dlya
                       ris
                         ingf
                            romad
                                efau
                                   lto
                                     rEv
                                       ento
                                          fDe
                                            fau
                                              ltund
                                                  erth
                                                     e

P
ledg
   eAg
     reem
        ent.
           ”Propo
                sedO
                   rde
                     r,ECFNo
                           .235
                              ,¶5(
                                 emph
                                    asi
                                      sadd
                                         ed)
                                           .

           Th
            erigh
                tso
                  fth
                    eTru
                       ste
                         eandCol
                               lat
                                 era
                                   lAg
                                     entw
                                        ithr
                                           esp
                                             ecttoth
                                                   e

Co
 lla
   ter
     al—
       inc
         lud
           ingth
               erigh
                   t,und
                       erth
                          ete
                            rmso
                               fth
                                 ePl
                                   edg
                                     eAg
                                       reem
                                          ent
                                            ,tos
                                               ellth
                                                   e

Co
 lla
   ter
     aluponanEv
              ento
                 fDe
                   faul
                      t—a
                        reind
                            epend
                                ento
                                   fth
                                     eJudg
                                         men
                                           t,andth
                                                 eex
                                                   erc
                                                     ise

o
ftho
   ser
     igh
       tswou
           ldno
              trequ
                  ireen
                      for
                        cem
                          ento
                             fth
                               eJudgm
                                    ent
                                      . Th
                                         ePDVSAP
                                               art
                                                 iesh
                                                    ave

r
epe
  ated
     lyr
       ecogn
           izedth
                atth
                   eTr
                     ust
                       eeandCo
                             lla
                               ter
                                 alAg
                                    entm
                                       ayin
                                          it
                                           iat
                                             eas
                                               aleo
                                                  fth
                                                    e

Co
 lla
   ter
     alun
        les
          sth
            eCou
               rto
                 rOFACp
                      rec
                        lud
                          edth
                             emf
                               romdo
                                   ingso
                                       .Se
                                         epp
                                           .6–7
                                              ,abov
                                                  e.

Th
 eCou
    rth
      asd
        eni
          edth
             ePDVSAP
                   art
                     ies
                       ’requ
                           esttoen
                                 joinsu
                                      chas
                                         ale
                                           . Summ
                                                ary

Judgm
    entO
       rde
         rat68
             ;Com
                pla
                  int
                    ,Pr
                      aye
                        rfo
                          rRe
                            lie
                              fat30
                                  . Anya
                                       ction
                                           sbyth
                                               eTru
                                                  ste
                                                    e

andCo
    lla
      ter
        alAg
           enttos
                ellth
                    eCo
                      lla
                        ter
                          al
                           ,ifandwh
                                  ensu
                                     chas
                                        alei
                                           spe
                                             rmi
                                               ttedbyOFAC
                                                        ,

wou
  ldr
    epr
      esen
         tth
           eex
             erc
               iseo
                  fth
                    eircon
                         tra
                           ctu
                             alr
                               igh
                                 ts
                                  ,di
                                    st
                                     in
                                      ctf
                                        romen
                                            for
                                              cem
                                                ento
                                                   fth
                                                     e

Judgm
    ent
      .Ac
        cord
           ing
             ly,Ru
                 le62
                    (b)do
                        esno
                           tau
                             tho
                               riz
                                 eth
                                   ere
                                     lie
                                       fPDVHs
                                            eek
                                              s.

           Th
            eca
              sesonwh
                    ichPDVHr
                           eli
                             esa
                               rein
                                  appo
                                     si
                                      te
                                       .InD
                                          eut
                                            sch
                                              eBan
                                                 kv.

Co
 rni
   sh,759F
         .App
            ’xa
              t505–06
                    ,th
                      emov
                         ingp
                            ar
                             tysough
                                   ttos
                                      tayajud
                                            gmen
                                               tpe
                                                 rmi
                                                   tt
                                                    ing




                                 13
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 21 of 31




jud
  ici
    alfo
       rec
         losu
            re,r
               ath
                 ert
                   hantoen
                         jointh
                              eoth
                                 erp
                                   artyf
                                       romex
                                           erc
                                             is
                                              ingi
                                                 tscon
                                                     tra
                                                       ctu
                                                         al

r
igh
  ttocomm
        enc
          eandcom
                ple
                  teanon
                       jud
                         ici
                           alfo
                              rec
                                losu
                                   re,w
                                      hichi
                                          swh
                                            atPDVSAs
                                                   eek
                                                     s

h
ere
  .Co
    rni
      shw
        asd
          ecid
             edw
               ithou
                   t“fu
                      lla
                        dve
                          rsa
                            ria
                              lpr
                                esen
                                   tat
                                     ion
                                       ,”id
                                          .at504n
                                                .2,and
                                                     ,as

anun
   repo
      rtedo
          rde
            r,i
              sofnop
                   rec
                     eden
                        ti
                         alv
                           alu
                             einth
                                 eSev
                                    enth C
                                         ircu
                                            it
                                             .Se
                                               e7thC
                                                   ir
                                                    .R.

32
 .1(
   cit
     ationo
          funpub
               li
                shedop
                     inion
                         s)
                          . Th
                             eru
                               linginCo
                                      rni
                                        shth
                                           at“
                                             stay
                                                spend
                                                    ingapp
                                                         eal

shou
   ldb
     eth
       eno
         rmin mo
               rtg
                 agefo
                     rec
                       losu
                          reapp
                              eal
                                s”a
                                  lsor
                                     eli
                                       edonf
                                           acto
                                              rssp
                                                 eci
                                                   ficto

hom
  emo
    rtg
      age
        s,su
           cha
             sth
               ein
                 cre
                   asedr
                       isko
                          fer
                            ror“
                               inth
                                  isag
                                     eofh
                                        igh
                                          -vo
                                            lum
                                              e

s
ecu
  ri
   tiz
     edmo
        rtg
          age
            s,”th
                ata
                  reno
                     tpr
                       esen
                          the
                            re.759F
                                  .App
                                     ’xa
                                       t504
                                          . PDVH
                                               ’sr
                                                 eli
                                                   anc
                                                     e

onth
   edi
     str
       ictcou
            rt
             ’sg
               ran
                 tofas
                     tayo
                        fen
                          for
                            cem
                              entinC
                                   rys
                                     tal
                                       lexIn
                                           t’
                                            lCo
                                              rp.v
                                                 .PDVH

In
 c.,2019 WL6785504
                 ,at*2(D
                       .De
                         l.D
                           ec.12
                               ,2019
                                   )(c
                                     itedinPDV
                                             HMem
                                                .at13
                                                    ),i
                                                      s

s
imi
  lar
    ly m
       isp
         lac
           ed,b
              ecau
                 seth
                    atc
                      asel
                         ikew
                            iseinvo
                                  lvedas
                                       tayo
                                          fex
                                            ecu
                                              tiono
                                                  fa m
                                                     oney

judgm
    ent
      ,ra
        the
          rth
            ananin
                 jun
                   ctionp
                        roh
                          ibi
                            tingap
                                 artyf
                                     romex
                                         erc
                                           is
                                            ingacon
                                                  tra
                                                    ctu
                                                      alr
                                                        igh
                                                          t

tonon
    jud
      ici
        alfo
           rec
             losu
                re.S
                   eeC
                     rys
                       tal
                         lexIn
                             t’
                              lCo
                                rp.v
                                   . Bo
                                      liva
                                         rianR
                                             epub
                                                lico
                                                   fVen
                                                      ez.
                                                        ,

2018 WL4026738
             ,at*1(D
                   .De
                     l.Aug
                         .23
                           ,2018
                               )(i
                                 ssu
                                   ingaw
                                       ri
                                        tofa
                                           tta
                                             chm
                                               enttoen
                                                     for
                                                       ce

mon
  eyjudgm
        entag
            ain
              stth
                 eRepub
                      lic
                        ).

           Th
            est
              and
                ard
                  sadop
                      tedfo
                          rst
                            aysund
                                 erRu
                                    le62
                                       (b)inInr
                                              eNa
                                                ssa
                                                  uCo
                                                    unt
                                                      y

S
tr
 ipS
   ear
     chCa
        ses
          ,783F
              .3d414
                   ,417–418(2dC
                              ir
                               .2015
                                   )(c
                                     itedinPDVH M
                                                em.a
                                                   t14–

17
 ),a
   rein
      appo
         si
          tefo
             rsim
                il
                 arr
                   eason
                       s. Th
                           atd
                             eci
                               sionadd
                                     res
                                       sesth
                                           efa
                                             cto
                                               rsapp
                                                   liedto

d
ete
  rmin
     eth
       esu
         ff
          ici
            encyo
                fal
                  tern
                     ativ
                        ese
                          cur
                            ityinconn
                                    ect
                                      ion w
                                          ithas
                                              tayo
                                                 fam
                                                   oney

judgm
    entpu
        rsu
          anttoRu
                le62
                   (b)
                     . Bu
                        t,a
                          sdi
                            scu
                              ssedabov
                                     e,Ru
                                        le62
                                           (b)do
                                               esno
                                                  tapp
                                                     lyto

d
ecl
  ara
    toryjudgm
            ent
              s,anddo
                    esno
                       ten
                         ti
                          tleap
                              artytoano
                                      rde
                                        rpr
                                          eclud
                                              ingano
                                                   the
                                                     rpa
                                                       rty
                                                         ’s

en
 for
   cem
     ento
        fit
          scon
             tra
               ctu
                 alr
                   igh
                     ts
                      .




                                 14
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 22 of 31




           PDVHa
               rgu
                 esth
                    ati
                      tisen
                          ti
                           tledtoas
                                  tayund
                                       erN
                                         assau w
                                               ithou
                                                   tne
                                                     edfo
                                                        r

add
  it
   ion
     als
       ecu
         ri
          tyb
            ecau
               seth
                  erigh
                      tofth
                          eTru
                             ste
                               eandCo
                                    lla
                                      te
                                       ralAg
                                           enttos
                                                ellth
                                                    e

Co
 lla
   ter
     ali
       sen
         sur
           edbyth
                econ
                   tra
                     ctu
                       alp
                         led
                           gei
                             tse
                               lf
                                . PDVH M
                                       em.a
                                          t14–17
                                               . Th
                                                  at

a
rgum
   entigno
         resth
             eri
               skstoth
                     eTru
                        ste
                          eandCo
                               lla
                                 ter
                                   alAg
                                      ent(
                                         and
                                           ,ul
                                             tim
                                               ate
                                                 ly,th
                                                     e

b
ene
  fic
    ialown
         erso
            f2020No
                  tes
                    )fromalongd
                              elayinth
                                     eirab
                                         il
                                          itytofo
                                                rec
                                                  los
                                                    eonth
                                                        e

Co
 lla
   ter
     alu
       nti
         lth
           eapp
              eali
                 sfin
                    allyr
                        eso
                          lved
                             . Th
                                epu
                                  rpo
                                    seofnon
                                          jud
                                            ici
                                              alfo
                                                 rec
                                                   losu
                                                      re

p
rov
  is
   ion
     slik
        etho
           seinth
                ePl
                  edg
                    eAg
                      reem
                         enti
                            stop
                               erm
                                 ite
                                   ff
                                    ic
                                     ien
                                       tandin
                                            exp
                                              ens
                                                ive

r
epo
  sse
    ssionandd
            ispo
               si
                tiono
                    fco
                      lla
                        ter
                          al
                           .Se
                             eInr
                                eRe
                                  sid
                                    ent
                                      ialCap
                                           ita
                                             l,LLC
                                                 ,497B
                                                     .R.

403
  ,418(B
       ank
         r.S
           .D.N
              .Y.2013
                    );s
                      eea
                        lsoL
                           eev
                             son v
                                 .Aqua
                                     li
                                      feUSAIn
                                            c.,2017 WL

6541766
      ,at*4(E
            .D.N
               .Y.D
                  ec.8
                     ,2017
                         ),r
                           epo
                             rtandr
                                  ecomm
                                      enda
                                         tionadop
                                                ted
                                                  ,2017 WL

6550683(E
        .D.N
           .Y.D
              ec.21
                  ,2017
                      )(jud
                          icia
                             l“fo
                                rec
                                  losu
                                     rea
                                       ction
                                           sar
                                             eno
                                               tsimp
                                                   le

p
roc
  edu
    res
      ”). Th
           eab
             il
              ityo
                 fac
                   red
                     ito
                       rtofo
                           rec
                             los
                               eprom
                                   ptlya
                                       fte
                                         ranev
                                             ento
                                                fde
                                                  fau
                                                    lti
                                                      s

c
ri
 tic
   al
    ,be
      cau
        seanev
             ento
                fde
                  fau
                    ltimp
                        lie
                          sth
                            atth
                               edeb
                                  torisind
                                         is
                                          tre
                                            ss. Anev
                                                   ento
                                                      f

d
efau
   ltc
     anl
       eadr
          apid
             lytoad
                  ecl
                    ineinth
                          eva
                            lueo
                               fth
                                 edeb
                                    tor
                                      ’sa
                                        sse
                                          tsandas
                                                cram
                                                   blefo
                                                       r

tho
  sea
    sse
      tsbys
          ecu
            redandun
                   secu
                      redc
                         red
                           ito
                             rs
                              . Non
                                  jud
                                    ici
                                      alf
                                        ore
                                          clo
                                            sur
                                              eal
                                                sop
                                                  rot
                                                    ect
                                                      sth
                                                        e

s
ecu
  redp
     arty“
         fromth
              epo
                ssib
                   il
                    ityo
                       fdeb
                          torcon
                               cea
                                 lmen
                                    t,d
                                      isp
                                        osa
                                          lorm
                                             isu
                                               seb
                                                 etw
                                                   een

th
 etim
    eofd
       efau
          ltandth
                etim
                   eofs
                      aleo
                         rst
                           ric
                             tfo
                               rec
                                 losu
                                    re.
                                      ”Fr
                                        ede
                                          rickH
                                              .Mi
                                                lle
                                                  rand

C
arlS
   .Bj
     err
       e,10H
           awk
             landUCCS
                    eri
                      es§9
                         -609
                            :1(2020
                                  ).

           Th
            eord
               erPDVHs
                     eek
                       swou
                          ldw
                            ri
                             tetho
                                 sep
                                   rov
                                     is
                                      ion
                                        sou
                                          tofth
                                              eco
                                                nt
                                                 rac
                                                   t,

andd
   epr
     iveth
         eTru
            ste
              eandCo
                   lla
                     ter
                       alAg
                          ento
                             fth
                               eirb
                                  ene
                                    fi
                                     t.S
                                       eeM
                                         etro
                                            .Li
                                              feIn
                                                 s.Co
                                                    .v.

R
JRNab
    isco
       ,In
         c.,906F
               .2d884
                    ,889–90(2dC
                              ir
                               .1990
                                   )(ho
                                      ldi
                                        ngth
                                           edi
                                             str
                                               ictcour
                                                     ter
                                                       red

ing
  ran
    tinganin
           jun
             ctionth
                   atim
                      perm
                         iss
                           iblya
                               lte
                                 redth
                                     ete
                                       rmso
                                          fth
                                            epa
                                              rt
                                               ies
                                                 ’ag
                                                   reem
                                                      ent

r
ega
  rdingto
        ll
         ingo
            fcu
              rep
                eri
                  ods
                    ). Th
                        elongd
                             elayo
                                 fen
                                   for
                                     cem
                                       entth
                                           atPDVHs
                                                 eek
                                                   s




                                 15
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 23 of 31




wou
  ldd
    epr
      iveth
          eTru
             ste
               eandCol
                     lat
                       era
                         lAg
                           ento
                              fth
                                eben
                                   efi
                                     tofth
                                         atcon
                                             tra
                                               ctu
                                                 alr
                                                   igh
                                                     t.I
                                                       t

wou
  ldim
     pos
       eonth
           emth
              eri
                skth
                   at,wh
                       ileth
                           eapp
                              eali
                                 spend
                                     ing
                                       ,th
                                         eva
                                           lueo
                                              fCITGOw
                                                    il
                                                     l

d
ecl
  ine
    ,ei
      the
        rbe
          cau
            sead
               efau
                  lt
                   ingPDVSA m
                            ism
                              anag
                                 esth
                                    ebu
                                      sin
                                        esso
                                           rfo
                                             roth
                                                er

r
eason
    s.Ind
        eed
          ,CITGOP
                etro
                   leumh
                       asr
                         epo
                           rtedv
                               erysub
                                    stan
                                       tia
                                         llo
                                           sse
                                             sdu
                                               ringth
                                                    is

l
it
 iga
   tion
      .Se
        ePr
          essR
             ele
               ase
                 ,CITGOR
                       epo
                         rtsTh
                             irdQu
                                 art
                                   er2020R
                                         esu
                                           lt
                                            s,C
                                              ITGO(Nov
                                                     .

13
 ,2020
     ),h
       ttp
         s:
          //www
              .c
               itgo
                  .com
                     /pr
                       ess
                         /new
                            s-room
                                 /new
                                    s-room
                                         /2020
                                             /ci
                                               tgo
                                                 -repo
                                                     rts
                                                       -th
                                                         ird
                                                           -

qu
 art
   er-2020
         -re
           sul
             ts(
               repo
                  rt
                   ingn
                      etqu
                         art
                           er
                            lylo
                               sso
                                 f$248m
                                      il
                                       lion
                                          ,andno
                                               tingth
                                                    e

“
ext
  rem
    elych
        all
          eng
            ingm
               arg
                 inenv
                     ironm
                         ent
                           ”). On
                                lyy
                                  est
                                    erd
                                      ay,C
                                         ITGOP
                                             etro
                                                leumand

C
ITGOHo
     ldingh
          adth
             eirs
                tand
                   -alon
                       ecr
                         edi
                           tpro
                              fi
                               ledowng
                                     rad
                                       edbyS
                                           tand
                                              ard&Poo
                                                    r’s
                                                      ,

wh
 ichno
     tedi
        tsin
           cre
             asedl
                 eve
                   rager
                       atio
                          ,redu
                              cedl
                                 iqu
                                   idi
                                     ty,an
                                         dwe
                                           akr
                                             efin
                                                ingm
                                                   arg
                                                     ins
                                                       ,as

w
ella
   sth
     ePDVSA
          ’spoo
              rcr
                edi
                  tqu
                    ali
                      ty.S
                         eeHu
                            rwi
                              tzD
                                ecl
                                  .Ex
                                    .2. Ev
                                         enb
                                           efo
                                             reth
                                                ese

d
eve
  lopm
     ent
       s,th
          ePDVSAP
                art
                  ies
                    ’ownexp
                          ertop
                              inedth
                                   ata
                                     sofJ
                                        uly2019th
                                                eCo
                                                  lla
                                                    ter
                                                      al

w
aswo
   rthon
       ly$1
          .34b
             il
              lion—w
                   ellb
                      elowth
                           emo
                             reth
                                an$1
                                   .9b
                                     il
                                      liono
                                          fpr
                                            inc
                                              ipa
                                                land

in
 ter
   estou
       ts
        tand
           ingonth
                 e2020No
                       te
                        s.H
                          inm
                            anOp
                               eningR
                                    epo
                                      rt
                                       , ECFNo
                                             .120
                                                -1a
                                                  t¶68
                                                     .

           Inadd
               it
                ion
                  ,th
                    ein
                      jun
                        ctionth
                              atPDVHs
                                    eek
                                      swou
                                         ldfu
                                            rth
                                              erp
                                                rejud
                                                    iceth
                                                        e

T
rus
  teeandCo
         lla
           ter
             alA
               gen
                 tinl
                    igh
                      tofth
                          eef
                            for
                              tsbym
                                  anyo
                                     th
                                      erc
                                        red
                                          ito
                                            rso
                                              fPDVSA

andth
    eRepub
         lictos
              eiz
                ePDVSA
                     ’sa
                       sse
                         ts
                          ,in
                            clud
                               ingPDVH
                                     ,it
                                       sel
                                         f. Th
                                             ati
                                               sind
                                                  eedwh
                                                      at

i
soc
  cur
    ringh
        ere
          . Th
             esc
               ram
                 blefo
                     rth
                       esea
                          sse
                            tsi
                              sil
                                lus
                                  tra
                                    te
                                     dbyth
                                         eCry
                                            sta
                                              llexl
                                                  it
                                                   iga
                                                     tion

inD
  elaw
     are
       ,inwh
           ichm
              anyc
                 red
                   ito
                     rso
                       fPDVSAandth
                                 eRepub
                                      lica
                                         rea
                                           ttem
                                              ptingto

en
 for
   cec
     laim
        swo
          rthb
             il
              lion
                 sofdo
                     lla
                       rsbys
                           eiz
                             ingPDVSA
                                    ’sa
                                      sse
                                        tsinth
                                             eUn
                                               itedS
                                                   ta
                                                    tes
                                                      ,

in
 clud
    ingPDVH
          .Se
            e,e
              .g.
                ,Reg
                   is
                    tra
                      tiono
                          fJudgm
                               ent
                                 ,Cr
                                   ysta
                                      lle
                                        xIn
                                          t’
                                           lCo
                                             rp.
                                               v.

Bo
 liva
    rianR
        ep.o
           fVen
              ez.,No
                   .17
                     -mc
                       -151(D
                            .De
                              l.Jun
                                  e19
                                    ,2017
                                        )(ECFNo
                                              .1)

(
reg
  is
   ter
     ing$1
         .2b
           il
            lionjudgm
                    ent
                      );Com
                          pla
                            int
                              ,Ow
                                ens
                                  -I
                                   ll
                                    ino
                                      isG
                                        roupB
                                            .V.v
                                               .Bo
                                                 liva
                                                    rian




                                 16
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 24 of 31




R
ep.o
   fVen
      ez.,No
           .19
             -cv
               -290(D
                    .De
                      l.F
                        eb.11
                            ,2019
                                )(ECFNo
                                      .1)(
                                         seek
                                            ingp
                                               aym
                                                 enton

ov
 er$500m
       il
        liona
            rbi
              tra
                law
                  ard
                    );No
                       tic
                         eof Mo
                              tionfo
                                   rSumm
                                       aryJudgm
                                              entinL
                                                   ieuo
                                                      f

Com
  pla
    int
      ,RedT
          reeIn
              ves
                tmen
                   ts
                    ,LLC v
                         .Pe
                           tró
                             leo
                               sdeV
                                  ene
                                    zue
                                      la,S
                                         .A.,No
                                              .19
                                                -cv
                                                  -2519

(S
 .D.N
    .Y.M
       ar.21
           ,2019
               )(ECFN
                    o.3
                      -1a
                        t4)(
                           seek
                              ingp
                                 aym
                                   ento
                                      fov
                                        er$118 m
                                               il
                                                lio
                                                  n

f
romunp
     aidno
         teag
            reem
               ent
                 s)
                  .Cry
                     sta
                       llexh
                           asinf
                               acta
                                  lre
                                    ady m
                                        ovedfo
                                             rano
                                                rde
                                                  rse
                                                    tt
                                                     ing

th
 epro
    cedu
       resfo
           ranex
               ecu
                 tions
                     al
                      eofsh
                          are
                            sofPDVH
                                  .Mem
                                     ora
                                       ndumO
                                           rde
                                             r,C
                                               rys
                                                 tal
                                                   lex

In
 t’
  lCo
    rp.
      ,No
        .17
          -mc
            -00151(D
                   .De
                     l.M
                       ay22
                          ,2020
                              )(ECFNo
                                    .181
                                       ). Th
                                           ese

c
ircum
    stan
       cesi
          llu
            str
              ateth
                  eim
                    por
                      tan
                        ceo
                          fanon
                              jud
                                ici
                                  alr
                                    emedy h
                                          ere
                                            .Ifth
                                                eex
                                                  ecu
                                                    tiv
                                                      e

b
ran
  chp
    erm
      it
       scr
         edi
           tor
             sofPDVS
                   Atoex
                       erc
                         iseth
                             eirr
                                igh
                                  ts
                                   ,Crys
                                       tal
                                         lexando
                                               the
                                                 rcr
                                                   edi
                                                     tor
                                                       s

w
il
 lpr
   essagg
        res
          siv
            elyfo
                rimmed
                     iat
                       eex
                         ecu
                           tionona
                                 llav
                                    ail
                                      abl
                                        eas
                                          set
                                            sofPDVSA
                                                   .It

wou
  ldno
     tbef
        airtocon
               signth
                    eTru
                       ste
                         eandth
                              eCo
                                lla
                                  ter
                                    alA
                                      gen
                                        ttoa
                                           llth
                                              erisk
                                                  sofb
                                                     eing

l
eftb
   ehind
       ,in
         clud
            ingth
                eri
                  skth
                     atC
                       rys
                         tal
                           lexando
                                 the
                                   rcr
                                     edi
                                       tor
                                         smigh
                                             tcomp
                                                 let
                                                   eth
                                                     e

a
tta
  chm
    entands
          aleo
             fsh
               are
                 sofPDVH
                       .

           A
           tth
             eve
               ryl
                 eas
                   t,anyo
                        rde
                          rgran
                              tingr
                                  eli
                                    eftoPDVHshou
                                               ldr
                                                 equ
                                                   irePDVH

topo
   stabondth
           atwou
               ldp
                 rot
                   ectag
                       ain
                         stth
                            eser
                               isk
                                 s.S
                                   ee Moo
                                        rev
                                          .Na
                                            vil
                                              lusT
                                                 ile
                                                   ,In
                                                     c.,

2017 WL4326537
             ,at*1(S
                   .D.N
                      .Y.S
                         ept
                           .28
                             ,2017
                                 )(Ru
                                    le62
                                       (b)bo
                                           ndr
                                             equ
                                               irem
                                                  entc
                                                     anb
                                                       e

w
aiv
  ed“on
      lyi
        fth
          eapp
             ell
               antp
                  rov
                    ide
                      sana
                         ccep
                            tab
                              lea
                                lte
                                  rna
                                    tive m
                                         ean
                                           sofs
                                              ecu
                                                ringth
                                                     e

judgm
    ent
      ”);F
         lat
           ironH
               eal
                 th,In
                     c.v
                       .Ca
                         rson,2020 WL1643396
                                           ,at*9(S
                                                 .D.N
                                                    .Y.Ap
                                                        r.1
                                                          ,

2020
   )(i
     ssu
       anc
         eofin
             jun
               ctionp
                    end
                      ingapp
                           ealcon
                                ting
                                   entonbond
                                           ). PDVH
                                                 ’sa
                                                   sse
                                                     rted

in
 abi
   li
    tytop
        ostabond
               ,PDVH M
                     em.a
                        t16
                          ,isar
                              easontod
                                     enyas
                                         tay
                                           ,no
                                             ttow
                                                aiv
                                                  eth
                                                    e

r
equ
  irem
     ento
        fabond
             .Fr
               yev
                 .Lag
                    ers
                      trom,2018 WL4935805
                                        ,at*4(S
                                              .D.N
                                                 .Y.O
                                                    ct
                                                     .10
                                                       ,

2018
   )(d
     eny
       ings
          tayonth
                egroundth
                        at,am
                            ongo
                               the
                                 rth
                                   ing
                                     s,mov
                                         ant
                                           ’scon
                                               ces
                                                 sionth
                                                      ath
                                                        e

w
asun
   abl
     etop
        ayth
           ejudgm
                entw
                   as“d
                      ete
                        rmin
                           ativ
                              e”o
                                fmo
                                  stcon
                                      sid
                                        era
                                          tion
                                             sund
                                                erth
                                                   e




                                 17
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 25 of 31




Na
 ssauf
     ram
       ewo
         rk)
           ;Mo
             ore,2017 WL4326537
                              ,at*2(
                                   “[Mov
                                       ant
                                         ’s]in
                                             sis
                                               ten
                                                 ceth
                                                    at

s
ati
  sfy
    inganyam
           oun
             tofth
                 ebondwou
                        ldp
                          lung
                             eitin
                                 tob
                                   ank
                                     rup
                                       tcyund
                                            ercu
                                               tsi
                                                 tspo
                                                    si
                                                     tion

[und
   erNa
      ssau]
          .”)
            .

I
I.   PDVHI
         sNo
           tEn
             ti
              tledtoR
                    eli
                      efUnd
                          erRu
                             le62
                                (f
                                 ).

           PDVHf
               are
                 snob
                    ett
                      erund
                          erRu
                             le 62
                                 (f
                                  ). Th
                                      atRu
                                         lep
                                           rov
                                             ide
                                               sth
                                                 at“
                                                   [i
                                                    ]fa

judgm
    enti
       sal
         ienonth
               ejudgm
                    entd
                       ebto
                          r’sp
                             rop
                               ertyund
                                     erth
                                        elawo
                                            fth
                                              est
                                                atewh
                                                    ereth
                                                        e

cou
  rti
    slo
      cat
        ed,th
            ejudgm
                 entd
                    ebto
                       risen
                           ti
                            tledtoth
                                   esam
                                      est
                                        ayo
                                          fex
                                            ecu
                                              tionth
                                                   est
                                                     ate

cou
  rtwou
      ldg
        ive
          .Fe
            d.R
              .Civ
                 .P.62
                     (f
                      ).

           F
           irs
             t,fo
                rre
                  ason
                     sdi
                       scu
                         ssedabov
                                e,Ru
                                   le62
                                      (f
                                       )prov
                                           ide
                                             son
                                               lyf
                                                 ora“
                                                    sta
                                                      yof

ex
 ecu
   tion
      ”ofajudgm
              ent
                ,no
                  tanin
                      jun
                        ctionp
                             roh
                               ibi
                                 tingth
                                      eTru
                                         ste
                                           eandC
                                               oll
                                                 ate
                                                   ralAg
                                                       ent

f
romex
    erc
      is
       ingth
           eircon
                tra
                  ctu
                    alr
                      igh
                        tsund
                            erth
                               ePl
                                 edg
                                   eAg
                                     ree
                                       men
                                         t.

           S
           econd,PDVHf
                     ail
                       stom
                          eetth
                              erequ
                                  ir
                                   emen
                                      tss
                                        etou
                                           tbyth
                                               eSe
                                                 cond

C
ircu
   itinFD
        ICv
          .Ann
             -HighA
                  sso
                    cia
                      tes,1997 WL1877195
                                       ,at*4(2dC
                                               ir
                                                .De
                                                  c.2
                                                    ,1997
                                                        ).

Th
 ere
   ,th
     eSe
       condC
           ircu
              ith
                eldth
                    atap
                       artyi
                           sen
                             ti
                              tledtoas
                                     tayund
                                          erRu
                                             le62
                                                (f
                                                 )on
                                                   lyi
                                                     fit

c
anshow“
      (1)th
          ats
            tat
              elawe
                  nti
                    tle
                      sittoapp
                             ealw
                                ithou
                                    tabo
                                       ndand(2
                                             )th
                                               atajudgm
                                                      ent

c
anb
  emad
     eal
       ienag
           ain
             stajudgm
                    entd
                       ebto
                          r'
                           sprop
                               ertyund
                                     ert
                                       hes
                                         tat
                                           e'sl
                                              ienl
                                                 aw,

[
and
  ]...(3
       )th
         atth
            eci
              rcum
                 stan
                    cesa
                       resu
                          chth
                             atth
                                ejudgm
                                     entc
                                        red
                                          ito
                                            rcanr
                                                ead
                                                  ily

e
stab
   li
    shal
       ienth
           atw
             il
              lbea
                 dequ
                    atetos
                         ecu
                           reth
                              ejudgm
                                   ent
                                     .”Id
                                        .at*4
                                            .

           Th
            ede
              cla
                rato
                   ryjudgm
                         entag
                             ain
                               stPDVHdo
                                      esno
                                         tsa
                                           ti
                                            sfyth
                                                ese
                                                  condAnn
                                                        -

H
ighr
   equ
     irem
        entb
           ecau
              sei
                tisno
                    tal
                      ienund
                           erN
                             ewYo
                                rkl
                                  aw,no
                                      rca
                                        nitb
                                           emad
                                              eon
                                                e.

Und
  erN
    ewYo
       rkl
         aw,“
            [e]x
               cep
                 tasp
                    rov
                      idedbys
                            tatu
                               te
                                ,ajudgm
                                      enti
                                         sno
                                           tal
                                             ienag
                                                 ain
                                                   st

p
rop
  ertyo
      fth
        ejudgm
             entd
                ebto
                   r.”Inr
                        ePand
                            eff
                              ,201B
                                  .R.865
                                       ,873(B
                                            ank
                                              r.S
                                                .D.N
                                                   .Y.

1996
   ).A
     sth
       ecou
          rtexp
              lain
                 edi
                   nth
                     atc
                       ase
                         ,“A
                           rt
                            icl
                              e52o
                                 fNew Yo
                                       rk'
                                         sCiv
                                            ilP
                                              rac
                                                tic
                                                  eLaw

andRu
    les...supp
             lie
               sth
                 epro
                    ced
                      ura
                        llawfo
                             rth
                               een
                                 for
                                   cem
                                     ento
                                        fjudgm
                                             ent
                                               sandth
                                                    e


                                 18
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 26 of 31




m
ech
  ani
    smsfo
        rcr
          eat
            ingjudgm
                   entl
                      ien
                        s.” Id
                             .Ar
                               tic
                                 le52“
                                     supp
                                        lie
                                          sth
                                            egov
                                               ern
                                                 ing

p
roc
  edu
    rall
       awf
         orth
            een
              for
                cem
                  ento
                     fmon
                        eyjudgm
                              ent
                                s.”R
                                   eil
                                     ly,Ed
                                         ito
                                           rs’No
                                               tes
                                                 ,

M
cKinn
    ey’
      sCon
         sLaw
            sofNY
                , C
                  .P.L
                     .R.Ch
                         .Eigh
                             t,A
                               rt
                                .52
                                  . Nop
                                      rov
                                        is
                                         ioninA
                                              rt
                                               icl
                                                 e52

p
rov
  ide
    sfo
      rth
        ecr
          eat
            iono
               fal
                 ienf
                    romad
                        ecl
                          ara
                            toryjudgm
                                    ent
                                      . Th
                                         ati
                                           sbe
                                             cau
                                               se,a
                                                  sth
                                                    e

s
tat
  e’sCou
       rto
         fApp
            eal
              sha
                sre
                  cogn
                     ized
                        ,ad
                          ecl
                            ara
                              toryjudgm
                                      ent“
                                         canno
                                             tbeex
                                                 ecu
                                                   ted

uponsoa
      stocom
           pelap
               artytop
                     erf
                       ormana
                            cto
                              rtosu
                                  rrend
                                      erp
                                        rop
                                          ert
                                            y.”Mo
                                                rgen
                                                   tha
                                                     uv.

E
rlbaum,5451N
           .E.2d150
                  ,153(N
                       .Y.1983
                             ). PDVH
                                   ’sr
                                     eli
                                       anc
                                         eon
                                           But
                                             lerv
                                                .Ro
                                                  ss,2017

WL6210843
        ,at*2–3(S
                .D.N
                   .Y.De
                       c.7
                         ,2017
                             ),andCPLR5202
                                         (a)f
                                            orth
                                               epropo
                                                    si
                                                     tion

th
 atam
    oneyjudgm
            entn
               eedon
                   lyb
                     ede
                       liv
                         eredtoash
                                 eri
                                   ffino
                                       rde
                                         rtoc
                                            rea
                                              teal
                                                 ieni
                                                    s

m
isp
  lac
    ed,b
       ecau
          sebo
             thBu
                tle
                  r andS
                       ect
                         ion5202
                               (a)app
                                    lyon
                                       lyto m
                                            oneyjudgm
                                                    ent
                                                      s.

PDVHa
    lsoc
       anno
          tsa
            ti
             sfyth
                 eth
                   irdA
                      nn-H
                         ighr
                            equ
                              irem
                                 entb
                                    ecau
                                       sei
                                         tcan
                                            not“
                                               read
                                                  ily

e
stab
   li
    shal
       ienth
           atw
             il
              lbea
                 dequ
                    atetos
                         ecu
                           reth
                              ejudgm
                                   ent
                                     ”fo
                                       rth
                                         ere
                                           aso
                                             nsd
                                               iscu
                                                  ssed

abov
   e,pp
      .18–19
           .1997 WL1877195
                         ,at*4
                             .

           Th
            ird,th
                 eNewYo
                      rks
                        tatu
                           tesonwh
                                 ic
                                  hPDVHr
                                       eli
                                         eswou
                                             ldno
                                                ten
                                                  ti
                                                   tlei
                                                      tto

as
 tayund
      ers
        tat
          elaw
             . CPLR5519
                      (a)
                        (4)
                          ,cr
                            eat
                              esar
                                 igh
                                   ttoas
                                       tayon
                                           lywh
                                              ere“
                                                 the

judgm
    ento
       rord
          erd
            ire
              ctsth
                  eas
                    signm
                        ento
                           rde
                             liv
                               eryo
                                  fpe
                                    rson
                                       alp
                                         rop
                                           erty
                                              ”andth
                                                   at

p
rop
  ertyi
      sdepo
          si
           tedw
              ithanof
                    fic
                      erd
                        esign
                            atedbyth
                                   ecou
                                      rt
                                       .“[T
                                          ]hes
                                             cop
                                               eofth
                                                   e

au
 tom
   at
    ics
      tayo
         fCPLR5519
                 (a)i
                    sre
                      str
                        ict
                          edtoth
                               eex
                                 ecu
                                   toryd
                                       ire
                                         ction
                                             softh
                                                 ejudgm
                                                      ent

o
rord
   erapp
       eal
         edf
           romwh
               ichcomm
                     andap
                         ersontodoana
                                    ct[
                                      .]”Po
                                          koi
                                            kv.D
                                               ep’
                                                 tof

H
eal
  thS
    erv
      s.,641N
            .Y.S
               .2d881
                    ,884(2dD
                           ep’
                             t1996
                                 ).A
                                   cco
                                     rding
                                         ly,cou
                                              rtsh
                                                 aveh
                                                    eld

th
 atCPRL
      .5519
          (a)
            (4)do
                esno
                   tapp
                      lytod
                          ecl
                            ara
                              toryjudgm
                                      ent
                                        ssu
                                          cha
                                            sth
                                              eJudgm
                                                   ent

h
ere
  .InC
     it
      yofN
         ewY
           orkv
              .Di
                str
                  ictCoun
                        cil37
                            ,AFSCME,2006 WL1465724
                                                 ,at*4

(Sup
   .Ct
     .N.Y
        .Coun
            tyAp
               r.10
                  ,2006
                      ),fo
                         rex
                           amp
                             le
                              ,th
                                ecou
                                   rtr
                                     eje
                                       cted“
                                           thenov
                                                el




                                 19
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 27 of 31




p
ropo
   si
    tionth
         atth
            e§5519
                 (a)
                   (1)s
                      tayapp
                           lie
                             stod
                                ecl
                                  ara
                                    toryj
                                        udgm
                                           enta
                                              ction
                                                  s,wh
                                                     ich

con
  tainnoex
         ecu
           toryp
               rov
                 is
                  ion
                    s,”andd
                          eni
                            edamo
                                tiontos
                                      tays
                                         uchajudgm
                                                 ent
                                                   .Se
                                                     eal
                                                       so

Po
 koi
   k,641N
        .Y.S
           .2da
              t883–84
                    . Th
                       eoth
                          ers
                            ta
                             tut
                               ePDVHc
                                    ite
                                      s,CPLR5
                                            519
                                              (c)
                                                ,is

s
imi
  lar
    lyin
       appo
          si
           te
            ,be
              cau
                seth
                   atp
                     rov
                       is
                        ionm
                           ere
                             lyau
                                tho
                                  riz
                                    esth
                                       ecou
                                          rttos
                                              tay

p
roc
  eed
    ing
      stoen
          for
            ceajudgm
                   ent
                     .Se
                       eRe
                         il
                          ly,P
                             rac
                               tic
                                 eComm
                                     ent
                                       ary
                                         ,McK
                                            inn
                                              ey’
                                                sCon
                                                   s

L
awso
   fNY
     ,Book7B
           ,C.P
              .L.R
                 .§5519
                      (c)(
                         “Incon
                              sid
                                eringwh
                                      eth
                                        ertog
                                            ran
                                              tas
                                                tayund
                                                     er

subd
   ivi
     sion(
         c),th
             ecou
                rt
                 ’sd
                   isc
                     ret
                       ioni
                          sth
                            egu
                              ide
                                .”)
                                  .

I
II. PDVHHas Wa
             ivedAnyA
                    rgum
                       entfo
                           r anIn
                                jun
                                  ctionP
                                       end
                                         ingApp
                                              ealU
                                                 nde
                                                   r
    Ru
     le6
       2(d
         ).

           PDVH
              ’sm
                otiondo
                      esno
                         tse
                           ekast
                               ayo
                                 fin
                                   jun
                                     ctiv
                                        ere
                                          lie
                                            fpu
                                              rsu
                                                anttoRu
                                                      le

62
 (d)o
    rat
      temp
         ttoe
            stab
               li
                sharigh
                      ttosu
                          chr
                            eli
                              efund
                                  erth
                                     ewe
                                       ll
                                        -dev
                                           elop
                                              edc
                                                asel
                                                   aw

und
  erth
     atRu
        le
         . PDVHh
               asa
                 cco
                   rding
                       lyw
                         aiv
                           edar
                              igh
                                ttos
                                   eeks
                                      uchr
                                         eli
                                           ef.

           Ap
            artys
                eek
                  ingin
                      jun
                        ctiv
                           ere
                             lie
                               fpend
                                   ingapp
                                        ealmu
                                            stm
                                              aketh
                                                  efam
                                                     il
                                                      iar

fou
  rpa
    rtshow
         ing
           :(1
             )al
               ike
                 lihoodo
                       fsu
                         cce
                           ssonth
                                eme
                                  ri
                                   ts
                                    ;(2
                                      )ar
                                        isko
                                           fir
                                             rep
                                               arab
                                                  le

in
 jurytoth
        emov
           antab
               sen
                 tas
                   tay
                     ;(3
                       )th
                         atth
                            egr
                              anto
                                 fth
                                   est
                                     aywou
                                         ldno
                                            tre
                                              sul
                                                tin

sub
  stan
     tia
       lha
         rmtoth
              enon
                 -mov
                    ant
                      ;and(4
                           )th
                             atth
                                epub
                                   licin
                                       ter
                                         estf
                                            avo
                                              rsr
                                                eli
                                                  ef.N
                                                     ken,

556U
   .S.a
      t426
         ;se
           eal
             soLaRou
                   chev
                      .Ke
                        zer
                          ,20F
                             .3d68
                                 ,72(2dC
                                       ir
                                        .1994
                                            ). A“p
                                                 arty

s
eek
  ingas
      tayo
         falow
             ercou
                 rt
                  ’so
                    rde
                      rbe
                        arsad
                            if
                             ficu
                                ltbu
                                   rde
                                     n.”Un
                                         itedS
                                             tat
                                               esv
                                                 .Pr
                                                   iva
                                                     te

San
  ita
    tionIndu
           s.A
             ss’no
                 fNa
                   ssau
                      /Su
                        ffo
                          lk
                           ,In
                             c.,44F
                                  .3d1082
                                        ,1084(2dC
                                                ir
                                                 .1995
                                                     ). Th
                                                         e

“bu
  rdeno
      fes
        tab
          li
           shingaf
                 avo
                   rab
                     leb
                       alan
                          ceo
                            f[th
                               ere
                                 lev
                                   ant
                                     ]fa
                                       cto
                                         rsi
                                           sah
                                             eavyon
                                                  eand

mo
 recommon
        lys
          tayr
             equ
               est
                 swi
                   llb
                     eden
                        ied
                          .”Op
                             timumSh
                                   ipp
                                     ing&T
                                         rad
                                           ing
                                             ,S.A
                                                .v.

P
res
  tig
    e Ma
       rin
         eSe
           rvs
             .Pt
               e.L
                 td.,613F
                        .Supp
                            .2d502
                                 ,503(S
                                      .D.N
                                         .Y.2009
                                               )(f
                                                 ind
                                                   ing

p
lain
   ti
    fff
      ail
        edtoc
            arryi
                tsbu
                   rdenandd
                          eny
                            ingm
                               otiontos
                                      tayt
                                         hev
                                           aca
                                             turo
                                                fan




                                 20
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 28 of 31




a
tta
  chm
    entp
       end
         ingapp
              eal
                );s
                  ee11
                     ACh
                       arl
                         esA
                           .Wr
                             igh
                               tandA
                                   rthurR
                                        .Mi
                                          lle
                                            r,F
                                              ede
                                                ral

P
rac
  tic
    eandP
        roc
          edu
            re§2904(3ded
                       .2020
                           )(s
                             ame
                               ).

           PDVH
              ’sm
                ovingp
                     ape
                       rsdono
                            tadd
                               res
                                 sorev
                                     enc
                                       iteRu
                                           le62
                                              (d)
                                                .No
                                                  rdo
                                                    es

PDVH m
     akeanye
           ffo
             rttoe
                 stab
                    lishanyr
                           igh
                             ttoanin
                                   jun
                                     ctionp
                                          end
                                            ingapp
                                                 ealund
                                                      erth
                                                         e

s
tand
   ard
     sofN
        kenandLaRou
                  che(o
                      ranyo
                          the
                            rapp
                               li
                                cab
                                  lec
                                    ase
                                      ). PDVHh
                                             asa
                                               cco
                                                 rding
                                                     ly

w
aiv
  edanya
       rgum
          entth
              ati
                tisen
                    ti
                     tledtoin
                            jun
                              ctiv
                                 ere
                                   lie
                                     fun
                                       derRu
                                           le62
                                              (d)o
                                                 roth
                                                    erw
                                                      ise

“byf
   ail
     ingtod
          eve
            lopi
               tin[
                  it
                   s]op
                      eningb
                           rie
                             f.” Inr
                                   eWea
                                      the
                                        rfo
                                          rdIn
                                             t’
                                              lSe
                                                c.L
                                                  it
                                                   ig.
                                                     ,20
                                                       13

WL12185082
         ,at*2n
              .2(S
                 .D.N
                    .Y.Nov
                         .19
                           ,2013
                               );s
                                 eea
                                   lsoL
                                      inkC
                                         o,I
                                           nc.v
                                              .Nao
                                                 yuk
                                                   i

A
kiku
   sa,367F
         .App
            ’x180
                ,184n
                    .2(2dC
                         ir
                          .2010
                              )(“Byf
                                   ail
                                     ingtor
                                          ais
                                            eth
                                              eis
                                                sueini
                                                     ts

op
 eningb
      rie
        f,[p
           lain
              ti
               ff
                ]wa
                  ivedi
                      tsa
                        rgum
                           ent
                             .”)
                               ;Know
                                   les
                                     -Ca
                                       rte
                                         rv.F
                                            eyo
                                              nce
                                                ,In
                                                  c.
                                                   ,20
                                                     17

WL11567528
         ,at*13(S
                .D.N
                   .Y.S
                      ept
                        .23
                          ,2017
                              )(ho
                                 ldingth
                                       atd
                                         efend
                                             ant
                                               s’“
                                                 argum
                                                     enti
                                                        s

th
 ere
   for
     ewa
       ived
          ”be
            cau
              sed
                efe
                  ndan
                     tsf
                       ail
                         edtoin
                              clud
                                 eth
                                   eargum
                                        entinth
                                              eirop
                                                  ening

b
rie
  f)
   ;VanVa
        lkenb
            erge
               xre
                 l.B
                   .G.v
                      .As
                        tru
                          e,2010 WL2400455
                                         ,at*18–
                                               19(N
                                                  .D.N
                                                     .Y.

M
ay27
   ,2010
       )(d
         ecl
           iningtore
                   achp
                      lain
                         ti
                          ff
                           ’sa
                             rgum
                                ent“b
                                    ecau
                                       seP
                                         lain
                                            ti
                                             fff
                                               ai
                                                ledtor
                                                     ais
                                                       eit

inth
   eop
     eningb
          rie
            f”)
              .

           PDVHa
               lsob
                  rie
                    fly m
                        ent
                          ion
                            sin
                              junc
                                 tiv
                                   ere
                                     lie
                                       fund
                                          erad
                                             if
                                              fer
                                                entsub
                                                     sec
                                                       tion

o
fRu
  le62—
      sub
        sec
          tion(g
               )—inaf
                    ootno
                        te
                         ,PDVH M
                               em.a
                                  t11–12n
                                        .12
                                          ,bu
                                            tth
                                              at

sub
  sec
    tionbyi
          tst
            erm
              sapp
                 lie
                   son
                     lytoth
                          eequ
                             itab
                                lepow
                                    ero
                                      f“th
                                         eapp
                                            ell
                                              atecou
                                                   rt”to

g
ran
  tin
    ter
      imr
        eli
          ef.Inr
               eNewYo
                    rkS
                      kyl
                        ine
                          ,In
                            c.,520B
                                  .R.1
                                     ,3n
                                       .4(S
                                          .D.N
                                             .Y.2014
                                                   )

(Ru
  le62
     (g)“d
         esc
           rib
             esth
                epow
                   ero
                     fth
                       ecou
                          rto
                            fapp
                               eal
                                 s,no
                                    tth
                                      is[d
                                         is
                                          tr
                                           ict
                                             ]cou
                                                rt
                                                 .”)
                                                   .

PDVHa
    sse
      rtsth
          atth
             eequ
                itab
                   lepow
                       err
                         ecogn
                             izedbyRu
                                    le62
                                       (g)app
                                            lie
                                              s“byex
                                                   ten
                                                     sion
                                                        ”

tod
  is
   tr
    ictcou
         rts
           ,bu
             titc
                ite
                  snoau
                      tho
                        ri
                         tyfo
                            rth
                              ata
                                sse
                                  rt
                                   ion
                                     ,andth
                                          eTru
                                             ste
                                               eandCo
                                                    lla
                                                      ter
                                                        al




                                 21
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 29 of 31




Ag
 entknowo
        fnon
           e.Inanyev
                   ent
                     ,PDVH m
                           ake
                             snoe
                                ffo
                                  rttoe
                                      stab
                                         li
                                          shi
                                            tsen
                                               ti
                                                tlem
                                                   entto

in
 jun
   ctiv
      ere
        lie
          fund
             eran
                ysub
                   sec
                     tiono
                         fRu
                           le62
                              .

           PDVH
              ’sr
                eli
                  anc
                    eonth
                        ecou
                           rt
                            ’s“g
                               ene
                                 ralequ
                                      itab
                                         lepow
                                             er,
                                               ” PDVH B
                                                      r.11

n
.12
  ,al
    sodo
       esno
          tch
            ang
              eth
                ere
                  sul
                    t. A“
                        stay
                           ,”wh
                              eth
                                erund
                                    erRu
                                       le62
                                          (b)o
                                             rgen
                                                era
                                                  l

equ
  itab
     lepow
         er,c
            anno
               ten
                 joinap
                      artyf
                          romex
                              erc
                                is
                                 ingcon
                                      tra
                                        ct
                                         ua
                                          lrigh
                                              tsth
                                                 atdono
                                                      tar
                                                        ise

f
romajudgm
        ent
          .Ne
            ith
              ero
                fth
                  eca
                    sesPDVHc
                           ite
                             sdo
                               esso
                                  .Nk
                                    en,556U
                                          .S.418
                                               ,st
                                                 ayed

en
 for
   cem
     ento
        fano
           rde
             rofr
                emov
                   al
                    ,wh
                      ileF
                         ede
                           ralP
                              res
                                crip
                                   tionS
                                       erv
                                         .,In
                                            c.v
                                              .Am
                                                eri
                                                  can

Pha
  rma
    ceu
      tica
         lAs
           soc
             iat
               ion,636F
                      .2d755(D
                             .C.C
                                ir
                                 .1980
                                     ),s
                                       tay
                                         eden
                                            for
                                              cem
                                                ento
                                                   fa

mon
  eyjudgm
        ent
          . And
              ,asd
                 iscu
                    ssedabov
                           e,PDVH m
                                  ake
                                    snoe
                                       ffo
                                         rttos
                                             ati
                                               sfyth
                                                   e

r
equ
  irem
     ent
       sfo
         ranin
             jun
               ction
                   ,wh
                     eth
                       erund
                           erth
                              eCou
                                 rt
                                  ’sequ
                                      itab
                                         lepow
                                             ero
                                               rRu
                                                 le62
                                                    .

IV
 .   PDVHIsNotEn
               ti
                tledtoS e
                        ekR eli
                              efAga
                                  ins
                                    tAc
                                      tua
                                        lorB
                                           ene
                                             fic
                                               ialOwn
                                                    erso
                                                       f
     2020No
          teso
             rOthe
                 rN  onpar
                         tie
                           s.

           F
           ina
             lly
               ,PDVHi
                    sno
                      ten
                        ti
                         tledtor
                               eli
                                 efag
                                    ain
                                      stho
                                         lde
                                           rso
                                             rben
                                                efi
                                                  cia
                                                    lown
                                                       ers

o
f2020No
      teso
         roth
            ernonp
                 art
                   ies
                     .“[A
                        ]cou
                           rtg
                             ene
                               ral
                                 lym
                                   ayno
                                      tis
                                        sueano
                                             rde
                                               rag
                                                 ain
                                                   sta

non
  -pa
    rty
      .”Do
         cto
           r’sA
              sso
                cs.
                  ,In
                    c.v
                      .Re
                        ine
                          rt&Du
                              ree
                                ,P.C.
                                    ,191F
                                        .3d297
                                             ,302(2dC
                                                    ir
                                                     .

1999
   )(quo
       tingUn
            itedS
                tat
                  esv
                    .Pa
                      ccion
                          e,964F
                               .2d1269
                                     ,1275(2dC
                                             ir
                                              .1992
                                                  ))
                                                   .

“Th
  ere
    for
      e,un
         les
           s[a
             ]ca
               sef
                 al
                  lsw
                    ith
                      inanex
                           cep
                             tiontoth
                                    ege
                                      ner
                                        alp
                                          rin
                                            cip
                                              leth
                                                 atacou
                                                      rt

c
anno
   t‘m
     akead
         ecr
           eewh
              ichw
                 il
                  lbindanyon
                           ebu
                             tap
                               arty
                                  ,’”th
                                      eord
                                         erw
                                           il
                                            lbeim
                                                prop
                                                   er.

Do
 cto
   r’sA
      sso
        cs.,191F
               .3da
                  t302(quo
                         tingA
                             lem
                               it
                                eMfg
                                   .Co
                                     rp.v
                                        .Sta
                                           ff
                                            , 42F
                                                .2d832
                                                     ,832

(2dC
   ir
    .1930
        )(L
          .Hand
              ,J.
                ))
                 .“Ind
                     eed
                       ,‘ho
                          ldinganonp
                                   artyincon
                                           tem
                                             ptfo
                                                reng
                                                   agingin

en
 join
    edcondu
          ctm
            igh
              tbecon
                   sid
                     ereda
                         sapo
                            ssib
                               led
                                 eni
                                   alo
                                     fdu
                                       epro
                                          ces
                                            s.
                                             ’”O
                                               ff
                                                -Wh
                                                  ite

LLCv
   .0225X
        IANGCHUN,2020 WL3618963
                              ,at*2(S
                                    .D.N
                                       .Y.J
                                          uly2
                                             ,2020
                                                 )(F
                                                   ail
                                                     la
                                                      ,J.
                                                        )

(
cit
  ing11ACh
         arl
           esA
             .Wr
               igh
                 tandA
                     rthu
                        rR.M
                           il
                            ler
                              ,sup
                                 ra,a
                                    t§2
                                      956
                                        ).




                                 22
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 30 of 31




           PDVHc
               anno
                  tre
                    lyonth
                         e“l
                           imi
                             tedandc
                                   ircum
                                       scr
                                         ibedex
                                              cep
                                                tiontoth
                                                       at

g
ene
  ralp
     rin
       cip
         le”p
            erm
              it
               tingc
                   our
                     tstoen
                          for
                            ceanin
                                 jun
                                   ctionag
                                         ain
                                           stanonp
                                                 arty“
                                                     ina
                                                       ctiv
                                                          e

con
  cer
    torp
       art
         icip
            ation
                ”wi
                  thap
                     arty
                        .Sp
                          in Ma
                              ste
                                rLtd
                                   .v.1
                                      58,463F
                                            .Supp
                                                .3d348
                                                     ,380

(S
 .D.N
    .Y.2020
          ),adh
              eredtoinpa
                       rtonr
                           econ
                              sid
                                era
                                  tion,2020 WL5350541(S
                                                      .D.N
                                                         .Y.

S
ept
  .4,2020
        ). W
           hil
             ece
               rta
                 inho
                    lde
                      rso
                        f2020No
                              tesa
                                 red
                                   ire
                                     ctingth
                                           eTru
                                              ste
                                                eand

Co
 lla
   ter
     alA
       gen
         tinth
             isl
               it
                iga
                  tionpu
                       rsu
                         anttoth
                               eInd
                                  entu
                                     re,o
                                        the
                                          rho
                                            lde
                                              rso
                                                rben
                                                   efi
                                                     cia
                                                       l

own
  ersh
     avenoinvo
             lvem
                entinth
                      isc
                        ase
                          . AndPDVH
                                  ’sp
                                    ropo
                                       sedin
                                           jun
                                             ctioni
                                                  sno
                                                    t

l
imi
  tedtoa
       ction
           stak
              enbyanyho
                      lde
                        rso
                          rben
                             efi
                               cia
                                 lown
                                    erst
                                       akenincon
                                               cer
                                                 tor

p
art
  icip
     ationw
          ithth
              eTru
                 ste
                   eorCo
                       lla
                         ter
                           alAg
                              ent
                                .

                             CONCLUSION

           PDVH
              ’sm
                otionshou
                        ldb
                          eden
                             ied
                               .




                                 23
  Case 1:19-cv-10023-KPF Document 237 Filed 12/18/20 Page 31 of 31




D
ated
   :NewYo
        rk,NewYork
     De
      cem
        ber18
            ,2020

R
esp
  ect
    ful
      lysubm
           it
            ted
              ,

LATHAM&WATK      INSLL P                  PAUL,
                                              WEISS,
                                                   RIFK
                                                      IND,
Chr
  i s
    toph erJ.C lark                         WHARTON&GARRISONLLP
Ma
 tth ewS .S a
            l erno
SeanH .M  cM ahon                         By: s /Wa lterR ieman
885Th irdAv  enu e                               Wa l
                                                    t e
                                                      rR i eman
NewYo   rk,N ewYo  rk10022                       WilliamA  .C lar
                                                                em an
Te
 l ephon e
         :212  -906-1200                        Jon athanHu  rwitz
Facsimi
      l e:212 -751-4864                         Sh an eD.Av  idan
chr
  i s
    .cl
      a rk@ lw. com                             Za ch a
                                                      ryB  .K aye
ma
 tth ew
      . sale
           rno@  lw.com                   1285Av   enu eo ftheAm  e
                                                                  ric
                                                                    as
sean.mcm  ahon@  lw.com                   NewYo   rk,N  ewYo  rk10019-6064
                                          Telephon e:212  -373-3000
Attorneysfo rD e
               fendantsand                Facsimile:212  -757-3990
Countercla
         imP  la
               inti
                  ff
                   s MUFGUn  ion          wri
                                            em an@p   aulw eis
                                                             s.com
Ban k
    ,N .A.andGLASAm    er
                        icasLLC,in        wclarem an@p  au lweiss
                                                                .com
theirrespectivecapaci
                    tiesasTrus
                             tee          jhurwitz@p  aulw eiss
                                                              .com
andCo llateralAgent
                  ,und erthe              savidan@p   aulw ei
                                                            ss.com
Indentureda tedOctober27,2016,and         zkaye@p   aulw eiss
                                                            .com
theP ledgea ndS ecu
                  rityAgreement
datedO ctob e
            r28,2016 ,govern
                           ing            PAUL, WE ISS,RIFKIND,
PDVSA ’sS eniorSecuredNo t
                         esdue              WHARTON&GARR     ISONLL P
2020                                      Rob e
                                              rtoJ.Gon z a
                                                         lez(p roha
                                                                  cvice
                                                                      )
                                          2001KS  treet
                                                      ,NW
                                          Washington,DC20006  -1047
                                          Te
                                           l ephone:202 -223-7300
                                          rgon za
                                                lez@  p
                                                      aulw e
                                                           iss.com

                                          Attorney
                                                 sfo rD  e
                                                         fendan tsandCoun terc
                                                                             laim
                                          Plaint
                                               if
                                                fs MUFGUn    ionBan k,N.A.and
                                          GLASAm  ericasLLC ,inth e
                                                                  irrespe c
                                                                          tive
                                          capaci
                                               tiesasT rusteeandCo  l
                                                                    lateralAg en
                                                                               t,
                                          undertheInd enturedat edO c
                                                                    tober27 ,2016,
                                          andtheP ledgeandS  ecu r
                                                                 ityAgreem ent
                                          datedOctob er28,2016 ,go ve
                                                                    rning
                                          PDVSA ’
                                                sS eniorS ecuredNo tesdu e2020
                                          (astoN ewYo  r
                                                       klawi  ssuesonly
                                                                      )




                                     24
